Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 12 March 1999.
Approval of the Minutes
The Minutes of the sitting of Friday, 12 March 1999 have been distributed.
Are there any comments?
Mr President, I would remind the House of the recent death of Yehudi Menuhin in Berlin on 12 March. Berlin was the scene of his rise to fame and it was to Berlin that he returned in 1945 to promote dialogue with the German people. He was the first Jewish person to do so. Yehudi Menuhin made a conscious decision to become a European. He supported those who fought for freedom in the Soviet Union and was the first to put forward in the Knesset the notion of an Israeli-Palestinian confederation. He conducted the peace concert in Sarajevo, and worked to ensure that culture and the development of culture featured in our Treaties. He also cooperated with Parliament and with the Commission to develop the MUS-Europe programme. To date, this programme has enabled over 3 000 children from underprivileged and marginalised areas of the European Union to learn music, mime and movement, as part of education for tolerance.
Mr President, I think we owe something to this self-professed European and British citizen. I am not calling for a minute's silence simply because I believe Yehudi Menuhin himself would have wished our debates to continue as planned. I appreciate that today is a difficult day, but I do feel that the House should pay tribute to the memory of Yehudi Menuhin.
Loud applause
Thank you, Mr Barón. I think the applause indicates that the House supports your views, and they will be passed on as appropriate.
Mr President, I should like to inform you that a few days ago in the rue Wirtz, a woman was raped and then murdered, and I support your efforts to secure the establishment of a police station, which is urgently needed and would be greatly welcomed by those who live and work in the surrounding area.
Mr Rübig, I have already sent two or three letters to the relevant Belgian authorities, but I will make further representations to them following your request.
Mr President, I refer to the Minutes of the last plenary session in Strasbourg. On Thursday I asked if we could have some information regarding the ongoing dispute about the interpreters and the payment of their wages. I understand that today we shall be discussing the wages of other personnel but I think we should be looking into the matter of the interpreters. Madam Fontaine promised that a note would be circulated explaining the current situation. Can you advise me if that note is now on its way?
Thank you for reminding me of this issue, Mr Falconer. It was dealt with at the last meeting of the Bureau, and a note explaining the situation will be distributed to Members immediately. The Bureau instructed the Secretary-General to act on Parliament's behalf and to bring all possible pressure to bear in the search for a solution to the problem, in the hope that it will be resolved as soon as possible.
The Minutes were approved
Order of business
The draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed.
Pursuant to Rule 97 of the Rules of Procedure, and in view of the events which took place last week, I propose the following amendments to the agenda for the sittings to be held today and tomorrow. I should inform the House that these changes have already been included in a corrigendum to the agenda, but they need to be formally adopted.
The President read out the amendments to the agenda
Mr President, you have just mentioned as an item on the agenda, incorporating the corrigendum that we have received, the statement by the Council following the resignation of the Commission. I do not think that this wording represents what actually happened last week, which was the resignation - albeit collective - of the members of the Commission. This is what was stated in the letter that Mr Santer sent to Gerhard Schröder, which, I would point out, was signed by all the Commissioners individually.
I think we should not give the public the wrong impression, particularly by leading it to believe that the motion of censure was adopted. There would indeed have been a collective resignation if the motion of censure which I and 69 of my colleagues tabled had been adopted, but this is not what happened. The agenda should therefore refer to the individual resignation of the members of the Commission, so as to prevent any misunderstanding among the public.
Mr Fabre-Aubrespy, I do not think there is any problem about saying in the agenda 'the resignation of all the members of the Commission'. It is not just one or two members who have resigned, but all of them. They announced this in one single document, which they all signed, so I think we can quite easily call this the resignation of all the members of the Commission. I cannot see any problem in leaving this item as it stands.
Mr President, tomorrow's agenda includes the De Giovanni report on scrutiny of the exercise of the Commission's powers. The Committee on Budgetary Control has asked me to recommend to the House that this report be referred back to the Committee on Institutional Affairs, since the Committee on Budgetary Control urgently needs to discuss this matter further, particularly in the light of what is in the Wise Men's report and in terms of access to information and the supply of information. I would ask you to take a vote on whether this report can be removed from the agenda and referred back to the Institutional Affairs Committee. I have already spoken to the chairman, and we agree that the events of the last few days have made some additional work necessary.
Mrs Theato, referral back to committee must be requested by a political group or by 29 Members. Does any group wish to take over this request?
Mr President, you will recall that I asked at the last part-session for the groups and committees to be given another opportunity to peruse this rather insubstantial document and to see whether it represents the best solution. For that reason, my group is naturally in favour of referring the report back to committee.
Mr President, I should like to speak in favour of this proposal because, under these new circumstances, it makes a good deal of sense to reopen the discussion of an agreement which had its merits but could of course be further improved with the new Commission. I can therefore say, on behalf of my group, that we are fully behind this idea.
Parliament approved the request for referral back to committee
Mr President, I believe I speak for many other Members as I put the following question, which I hope the Commission can respond to. Following the resignation of all the members of the Commission, we have repeatedly read that the Commission will continue to deal with current business, but will not for instance take legislative decisions. This is perfectly understandable.
My question is as follows: does the debate on Agenda 2000 count as current business? According to statements made by President Schröder and others, this will be a key issue at the European Council to be held in Berlin the day after tomorrow. The Commission is very well acquainted with everything involved in this debate and I should like to know if, despite its great significance, the Commission feels it counts as current business.
I suggest that we do not debate this question now. It would seem best to ask the Council itself to reply when it takes the floor shortly. I can also make available to you a legal report prepared by Parliament covering this very contingency.
Mr President, I have heard that the Commission and the Council Presidency will be here today and tomorrow. Today, tomorrow, or at the very latest the day after tomorrow, a decision will be taken on a crucial issue, military intervention in Kosovo, the repercussions of which for peace in general and in the Balkans in particular are anyone's guess. Perhaps you could therefore take it upon yourself to ask these two institutions to make a statement informing Parliament what the position of the European Union is and what their own position is, and to hear the opinion of this House. Mr President, we have a historic duty ...
The President cut the speaker off
Mr Ephremidis, this is not the time to hold a debate on Kosovo. There are other opportunities for that. It is not possible at the moment.
The order of business was thus established
Statement by the Commission
Mr Santer, you have the floor to make your statement.
Mr President, ladies and gentlemen, we are currently going through one of the most difficult periods in the construction of Europe. These are very distressing times for me and for the other members of the Commission, both professionally and personally. We assisted the Committee of Independent Experts in its work, and we acted swiftly and without hesitation by resigning as soon as we knew its conclusions. It was a very painful decision, but it was necessary to preserve the institution of the Commission and the European Union as a whole.
We must now ensure that the right lessons are learnt from this crisis, which must be the catalyst for deep-rooted and permanent reform in the European institutions. I hope that it will pave the way for a more transparent, responsible and democratic Europe, a Europe that applies the most rigorous ethical standards. This is what the people and the taxpayers of Europe expect of us.
I have said that the Commission intends to leave office as soon as possible, and this naturally depends on when the Member States and Parliament decide to appoint and approve our successors. Until then we shall endeavour to provide a smooth transition. We will not take any new political initiatives, but we will deal with matters already in hand and any urgent business, and we will meet our institutional and legal obligations. I think it is in the interests of all the institutions that interinstitutional relations should not be affected.
As for the report by the independent experts, I said at the outset that their work had our support and that we would act on their conclusions. We have kept our word, but I have to say that my colleagues and I were dismayed that such general and sweeping conclusions were drawn from the cases examined.
As many Members of this House have recognised, we have done more than any Commission before us to try to improve the Commission's working methods. When I took office four years ago, I started work straight away on modernising the administrative tradition at the Commission, and many of these reforms are now in place. I regret that the turbulence of the last few weeks has prevented greater attention from being focused on the reforms that we had already launched. Perhaps it is a law of history that crises occur when things are getting better, not when they are getting worse.
We now need to move on and learn from past mistakes. The experts' report talks at length about 'responsibility', an essential concept for any modern civil service which is responsible to those it serves. I am convinced that our reforms are starting to bring about change, and the next Commission needs to go even further. The concept is one that applies equally to all the institutions, and it also implies that the funding the Commission is allocated must be commensurate with the tasks it is given. No matter what the political pressure, the Commission must not take on any new tasks if it does not have the financial and human resources to carry them out.
Mr President, ladies and gentlemen, I wish my successor, who I hope will be appointed very quickly, every success in his difficult task, and I hope the European Parliament will give him its full support in the greater interest of the Union.
Applause
Thank you, Mr Santer. Through its applause, the House has shown how much it has appreciated the dignity with which you have acted throughout this period. Thank you.
Mixed reactions
Council statement following the resignation of the Commission
The next item is the Council statement following the resignation of the Commission, followed by a debate.
Mr President, ladies and gentlemen, coming at a time when Europe faces difficult decisions concerning its future development, the resignation of the European Commission is a severe test of our resilience, but it is also perhaps a salutary shock.
First of all, our thanks and recognition are due to the European Parliament. It has vigorously exercised its parliamentary right of scrutiny, which is only right and fitting. Without the dedicated work of many of your staff from all the political groups, the beneficial process that is now taking place would never have happened. The people of our Member States rightly expect the institutions of the European Union to use the revenue from their taxes in a responsible manner.
But let me add in the clearest possible terms that the members of the Commission and their staff also merit our respect and thanks. They deserve respect for having accepted political responsibility for the circumstances described in the independent experts' report; and the Commission and its staff also deserve our thanks for the work they have done over the last few years to deepen and broaden European union. Strategic decisions were taken during their tenure, such as the introduction of the euro and the start of the present enlargement process, decisions in which the Commission played a vital part.
Not least among its achievements is Agenda 2000. The Commission must complete the work it has started on this initiative while it is still in office, which I hope will be done within a few days. Europe, the presidency and all of us here must be able to depend on a fully operational Commission in the coming days. The resignation of the Commission has highlighted the slow but steady development of a European public opinion and the strengthening of parliamentary democracy as a component of the Union. It is my belief that the principles of democracy have stood this test, and I welcome that from the bottom of my heart.
Applause
But the deplorable errors that have now been uncovered must not bring the entire institution into disrepute. Since the European Communities were founded more than 40 years ago, the Commission has been the key institution in the unceasing advance of European integration. It has to represent the common good of all 15 Member States in an impartial way and must also continue to be the driving force and initiator of new developments in the realm of European policy. If we wish to achieve the aims of the Union - and there is surely no doubt of that - we cannot afford to discredit an institution which is unparalleled in the history of our nation states.
The European Union needs a strong Commission with authority to act, and needs it quickly. What is now required is the total radical reform that President Santer has already initiated. That too must be explicitly recognised. The MAP 2000 programme for better organisation and personnel management and the SEM 2000 programme, designed to improve financial control, are steps in the right direction.
The Commission's internal inspectorate, UCLAF, must become an independent control body. Where do we go from here? It is absolutely crucial that the European Union should demonstrate its effectiveness at this difficult juncture. As far as the special meeting of the European Council in Berlin is concerned, this means that the German Presidency must do everything it can to broker a political deal on the Agenda 2000 package. Success in Berlin is now more crucial than ever.
Applause
Let me add that this will be one of the most decisive weeks Europe has faced; not only do we have the Berlin meeting this week, but the crisis in Kosovo has regrettably come to a head. And we have had the resignation of the Commission. The accumulation of these three crises also shows how much we in Europe - our nations, the Commission, the European Council and Parliament - have to do at the present time; we have a huge burden of responsibility to shoulder if we are to overcome these crises together. The results of the round of visits undertaken by Federal Chancellor Gerhard Schröder, as well as yesterday's discussions in the General Affairs Council, have convinced us that all the Member States ardently desire success in Berlin. The resignation of the Commission is neither a political nor a legal obstacle to the achievement of the success to which we all aspire. In accordance with the Treaty, the Commission will continue to perform its official duties until it is replaced by a new Commission. That arrangement is an essential means of ensuring a stable transition.
I am confident that Berlin will be a success and that Agenda 2000 can be formally adopted before the end of the present legislative term. The way has been prepared by regular contacts between the European Parliament, the presidency and the Commission for progress briefings. The European Council in Berlin will also have to deal, of course, with the consequences of the Commission's resignation.
Without wishing to anticipate the discussions of the Heads of State and Government, which will certainly not be easy, I think we can already say that the decisions which need to be taken to appoint a new Commission will have to be reached in a difficult political and legal context, at a time of transition from the situation created by Maastricht to the new Amsterdam regime with the accompanying constitutional issues, coupled with the fact hat we are dealing with all these matters for the first time.
The Council presidency has a great deal of sympathy with your President's proposal, which is supported by all political groups, that the procedure to nominate a candidate for the office of President of the European Commission should be initiated as soon as possible. According to that proposal, the European Parliament could approve the nomination of a new Commission President at its part-session in April, and then in May - which is a very ambitious target - it could approve the nomination of the new Commission.
Applause
This in turn raises another specific problem, which concerns the length of time for which the Commission is to be appointed, given the fact that its appointment coincides with the transition from the present Parliament to the one which will be elected this summer and which, I am informed, is due to convene on 20 July. The sovereign decision of the new Parliament cannot and must not be pre-empted.
The decisions that have to be taken are of enormous political importance. Let me assure you that it is the concern of the Council presidency to arrive at a speedy and constructive solution in close coordination with the European Parliament, the Member States of the European Union and the Commission which is in office.
In Berlin, the Heads of State and Government will deal in detail with the question of the next steps to be taken and - if possible - may even move on to talk about specific individuals. The presidency will try to secure a political agreement among the Heads of State and Government on a candidate who could be nominated in time for your part-session in April.
Besides requiring us to resolve the burning issues of the moment, the latest developments also give us cause to devote more thought to the future working methods and composition of the bodies of the Union in general, especially in the light of the forthcoming enlargement of the European Union. The protocol on the bodies of the Union which is annexed to the Treaty of Amsterdam, as well as the relevant conclusions of the European Council summits in Luxembourg, Cardiff and Vienna, have established the framework for our reflections.
In preparation for the Cologne meeting of the European Council, the presidency will shortly present proposals as to how and when we should address the institutional questions which were not settled by the Treaty of Amsterdam and which have to be resolved before enlargement takes place. However, we may have to go even further than that. After all, it is absolutely essential to keep developing the democratic control that this House has exercised so efficiently. Public confidence in the institution must be fully restored, and that is precisely what the present crisis offers us the opportunity to do. The developments we have witnessed must never be repeated, otherwise the ideal of European unification would be seriously prejudiced.
In adopting reforms, we must also consider the relative power of the various bodies and their role within the constitutional fabric of the Union. The Commission, with its exclusive power to initiate legislation, is an important instrument of European lawmaking, for which the Council together with this House are ultimately responsible. The Commission is also empowered by the Treaty and secondary legislation to perform executive functions. Greater care must be taken in the forthcoming reform process to ensure that the Commission is not constantly being entrusted with new tasks without being given the material, human and financial resources it requires in order to perform them.
Applause
I hope that all of us will also make this clear to our populations at home during the European election campaign, because in this domain - at least in Germany - I encounter a certain ambivalence between, on the one hand, a proclaimed willingness to transfer more funds to Europe, which is essential for the European Union to go on assuming new responsibilities if it cannot raise its own revenue, and, on the other hand, the domestic discussion which then ensues. I believe that if we are serious about European unification, the conclusion to be drawn from this crisis is that the new Commission must be given the funds it needs to guarantee the orderly management of our affairs.
Applause
Every future reform must focus on strengthening the democratic control and legitimation of the executive and legislative branches of the European tier of government. That is not only dictated by the constitutional traditions of all the Member States; it is also an absolute prerequisite for a viable Union. The present crisis also presents an opportunity to accelerate the reform process and, or so I hope, to make the reforms more incisive than was initially envisaged. We must, and indeed we can, seize that opportunity together for the sake of Europe.
Applause
Mr President, the events of the past week have revealed, perhaps for the first time ever, an expression of 'pan-European public opinion'. And if we ever needed a demonstration of the suspicion with which, sadly, the public across virtually all our Member States view the European Union institutions, we saw it in the collective sigh of relief and even, unfortunately, celebration which could be heard after the resignation of the European Commission.
It is important to state at the outset that the resignation of the Commission last Monday was not because the experts had found the twenty Commissioners guilty of personal fraud. In fact, the opposite was the case. They explicitly cleared the twenty of such accusations and allegations. As far as nepotism is concerned, it found only one Commissioner overwhelmingly guilty of favouritism with regard to work which was not within the European remit of the Commissioner. It criticised certainly two others for poor judgement in employing friends or relatives whilst acknowledging that the correct procedures for recruitment had been followed, and the work they had been engaged in had been of a European nature.
We should also be clear that accusations which were being bandied about in this House in December and January against other Commissioners, were overwhelmingly and largely dismissed. It is important that this House is grown up enough to recognise that fact.
However, the report was decisive in its conclusions regarding the loss of control of management by this European Commission; and it was right and proper that in the light of the conclusions the College took the decision to resign.
My group now expects the independent group of experts to complete the second part of its report on the structure of the European Commission. I give notice that I am concerned about voices I hear arguing that the group of experts have now done their job and should stand down. I want to caution against those voices. I am suspicious of their motives and their backing. I believe that it could be very convenient for some if the independent group of experts were to be prevented from delving in the required detail into the workings of different Directorate-Generals. I therefore ask this House to make sure that the group is given the space to work and that the Secretary-General of the European Commission be asked to ensure that his officials at every level cooperate to the maximum to facilitate the report.
In my group's view the second report must contain a more widely-ranging review of the Commission's culture, practices and procedures. We want it to deal, amongst other issues, with how financial contracts are awarded and the procedures for contracts for interim or temporary staff to implement programmes, and to follow up allegations of fraud, mismanagement and nepotism involving staff. The group of experts is not in danger of removing or, in fact, countermanding in some way the powers of this House. To believe that, is to demonstrate a lack of confidence in our work.
This report and the one which will follow, is about something quite different. It is a procedure and process that is not unknown in any of our countries, in order to look from time to time at the culture which permeates administrations and executives in each country. Now is time to look to the future.
The European Commission is not in the habit of resigning. This is, after all, the first time in our forty-two year history that such a thing has happened. If we are to demonstrate that the European Union can be different; if we are to respond to the opportunity of this moment, then we must call on the Heads of State and Government meeting in Berlin on Wednesday this week to designate immediately their nominee for President of the Commission. It is quite unthinkable that the European Commission, having resigned, should quietly continue with 'business as usual' until the end of their mandate.
We want not just the President of the Commission replaced, but a new Commission in place with speed, properly ratified by this Parliament, using the powers which will be given to us in the incoming Amsterdam Treaty.
Given this background, the European Council should put forward an experienced, competent candidate committed to in-depth reform, with a clear vision as to where he or she is going, with a programme to get there and credentials which are beyond reproach. What is clear, is that the new President of the Commission must assume not just the political responsibility for the Commission, but the political leadership as well.
This Parliament must also recognise the exceptional nature of this moment. We must not allow ourselves to engage in a constitutional or institutional debate about dry procedures and put up bureaucratic obstruction to change, and rapid change at that. The impact on European public opinion, if the European Council and the European Parliament were to come together to put in place a new Commission able to demonstrate its commitment to serving the people of Europe, would be instrumental in rejuvenating the vision of Europe.
Colleagues, our responsibility now is to address three principles to the Council. Firstly, we want immediate action to show we have grasped the moment; and we hope that the Council will accept the opportunity which the European Parliament has provided through the work of the independent group of experts. The first principle is immediate action. The second principle must be to insist on the use of the Amsterdam Treaty, whether it is formally in being or not as the way in which this Parliament will use our powers to ratify the new Commission; and our third principle should be for a strong candidate for the European Commission President, for a timetable for the new Commission to be in place and a strong and clear programme of reform. Those are the principles at which we should be looking in our deliberations over the next two days. I am sure those are the principles which the people of the European Union want to see as a result of the crisis that currently engulfs us. If we do that, working together, I believe that we have an opportunity now to demonstrate a new sort of future, a new sort of Europe for the next millennium.
Mr President, ladies and gentlemen, my comments are directed primarily at the President-in-Office of the Council. It is clear, as you say, that the European Parliament has payed a significant role in this crisis. The Committee of Wise Men recognised that fact as well. Parliament has been taking vigorous action for over a year now on the basis of the Court of Auditors' reports. The same cannot be said of the Council. The report of the Wise Men says in as many words that the Council has been conspicuous by its silence in this whole affair.
It is therefore useful to recap on the facts. More than a year ago, in March 1998, Parliament's Committee on Budgetary Control voted, on the basis of Mr Elles's report, to defer granting a discharge in respect of the 1996 budget and asked the Commission to take the necessary measures towards the middle of September. In October 1998, the European Parliament adopted a resolution on the independence, role and statute of the anti-fraud office which was to succeed UCLAF. The Commission was not yet able last December to comply with the European Parliament's demands. The PPE Group then brought forward a programme of action, to be implemented within twelve months, which would modernise the Commission by 1 January 2000. We called for an independent anti-fraud office, changes to the Staff Regulations and a code of conduct for Commissioners and senior officials, we called for the members of the Commission to be individually politically responsible, and we asked for Commissioners to make a declaration of their interests. The Socialist Group did not ask these vital questions. They voted in favour of the discharge. They subsequently tabled a motion of rejection which was in effect a vote of confidence.
Sustained applause from the right
In January 1999, we called on Mrs Cresson to accept her political responsibilities and resign. This too was rejected, and the Committee of Wise Men was then set up. I admit that a majority of my group did not vote in favour of that. But, and please take note, the Committee of Wise Men agreed with the findings of the Committee on Budgetary Control, added to them and vindicated the positions which we as the PPE Group had adopted.
Happily the Commissioners do not stand accused either of fraud or of lining their own pockets, but there is the fateful passage in the Wise Men's report, paragraph 9.9.2.. The Commissioners' argument that they were not aware of problems which were well known and known even at the highest level in their departments is tantamount to an admission that the political executive is no longer in control of the administration it is supposed to head. Much of the responsibility for this loss of control lies primarily with the Commissioners individually and the Commission as a whole. Things that had been going on for years unbeknown to many people have now been brought to light by this report of the Committee of Wise Men.
The present Commission is also having to take responsibility for the previous one. The report of the Wise Men details it all: in 1990, tourism; from 1992 onwards, the programmes for the Mediterranean region, humanitarian aid, training under the Leonardo da Vinci programmes and security. The Committee of the Wise Men says that the supervisory bodies are a mess, that the procedure takes too long and that staff policy has been a machine running out of control.
I wish to pay tribute publicly here, ladies and gentlemen, to the personal integrity of the Commission President, Jacques Santer. I wish to acknowledge that the political achievements of this Commission are impressive: the single currency, employment, preparations for enlargement and the preparation of Agenda 2000. I wish to state that the reforms which Mr Santer has proposed, for instance the codes of conduct, were impressive reforms. But the main thrust of the Wise Men's report has made praise impossible, which is why we must now express appreciation of the fact that you have accepted the political consequences of this Wise Men's report.
Where do we go from here? For the benefit of Mrs Green, I would say that we are willing to let the Committee of Wise Men continue with their work until April, but on condition that we are able to assess that work at our last part-session in May. We shall be discussing this shortly in the Conference of Presidents.
Secondly, and here again I address myself to the President-in-Office of the Council, the Commission itself said in a statement of 17 March: 'we urge the Member States to appoint a new Commission without delay'. We are asking you to appoint the new Commission President in Berlin and to ensure that a new Commission is in any event in place before the European elections. Whichever Treaty you care to apply, Maastricht or Amsterdam, this Commission will remain in office until the beginning of January 2000. After that and, I hope, after the European elections, a fresh decision will have to be taken by the conference of the European Union governments.
We want a start to be made on the reforms straight away. We have no illusions. These reforms will take years, but we have to start on them right away. We want to see the new intergovernmental conference you have announced looking also at the question of the individual political responsibility of members of the Commission. And we want the measures we have been calling for since last year and in the discussions chaired by Mrs Theato, with James Elles as rapporteur, to be implemented at last. It will take time, but the time has come when we have to rebuild confidence.
We need a strong Commission. It is the guardian of the Treaties. We need a Commission which is accountable, accountable to Parliament. We need a Commission which more than ever, as the Treaty says, is independent, transparent and above all pursues the general interest of the Union. A great many people, even some in this House, keep saying that all this is good for their country. Who talks about the general interest, the bien commun of the European Union, this European Union which is now in deep crisis? This crisis can also be a challenge, a challenge not only for the new Commission, but for all of us. Let us try to make a true challenge out of this crisis and breathe new life into the European Union.
Applause from the PPE Group
Mr President, this has been a week without precedent with the resignation en masse of the European Commission. That resignation follows the damning report by the Committee of Independent Experts of the Commission as an administration that in too many instances was out of control and a system where too few people were prepared to accept personal accountability and responsibility for their conduct of public affairs.
I believe that Mr Jacques Santer is a decent man. His Commission included a number of positive and strategic achievements. The launch of the Euro, the conclusion of the Amsterdam Treaty, the preparation of Agenda 2000, the opening up of enlargement negotiations. In part, the Santer Commission, ironically, has become a victim of its own willingness to examine fraud and corruption within the Commission. In part, it has been a victim of the chaotic, undermanaged and sometimes unmanaged growth of responsibilities during the Delors years.
Ultimately, however, this Commission was the author of its own demise. Over the past twelve months, in relation to the conduct of affairs with this House, Jacques Santer, unerringly if unwittingly, led his Commission to last week's crisis-in-the-making.
At every critical point during that period, he has caused the Commission to offer to this House solutions that, had they been offered at the outset of each stage, might have worked. In the end, and always at that stage, they proved too little and too late. For his own political misjudgements, Jacques Santer has paid the ultimate political price and with him his colleagues have resigned.
If this has been a difficult week for the European Commission, it has been a good week for European democracy. For the Parliament, this entire debate has represented a coming of age, a new maturity in understanding our democratic rights and our capacity and our duty to act in the public interest when we assert them. The system of governance in the European Union needs to be subject to more democratic control and public accountability. We believe we have crossed a new and irreversible threshold in that process. I might add that threshold is one we would never have crossed if we had followed the soft advice of a false sense of confidence commended by some to this House last December.
For its part, the European Parliament will no longer be prepared to be presumed to be the junior partner in European decision-making. It is not that the Parliament should be first among equals, but from now on it must be an equal among equals.
We find ourselves now in the process of creating a new, minimum and acceptable European norm for the management of public affairs and Community institutions which does not permit cultural exceptionalism. Hiring one's dentist to do work of dubious, if any, European value is not acceptable.
Now, Mr President, I hope you will allow an English-speaker to talk to you in French to suggest that the language of Molière might be enriched by a new and typically European concept, that of 'berthelisme ', which means having a fictitious job paid for out of European taxpayers' money. The members of the Académie française could immortalise this word by putting it in the dictionary. Purists could never accuse it of being franglais, not that I would ever dare to offer such an insult to the members of the Académie .
Last week saw the downfall of a Commission in which some members had already made a start along the road to 'berthelisation ', and in future we will always be ready to condemn any Commission that again succumbs to the Berthelot syndrome.
Berthelisme , of course, Mr President, is not confined to the corridors of power of the European Commission. The European Parliament must profit from this occasion to clean up its own act.
We are vulnerable on the matter of top staff appointments. We remain vulnerable on the question of Members' travel allowances until the system is radically overhauled. We are not yet as transparent as we could be or ought to be on our individual group and collective expenditures financed by public purse. We cannot demand in this institution, of other institutions, what we would not demand of ourselves.
The creation of new European norms of behaviour in office must apply with no less force and conviction to the European Parliament than they will to any future European Commission. The ELDR Group notes the implicit criticism of the Council in its role as one of the two arms of the budgetary authority for failing to give due and proper consideration to critical reports prepared by the European Court of Auditors on tourism policy on the MED and the ECHO Programmes. This failure by the Council to assume political responsibility should caution a certain modesty among those in some of our capital cities who seem prone to see the failings revealed in recent days as almost uniquely the creation of the European Commission. In this regard, we note with concern the relative ease with which the Council granted discharge for 1996; and we note with profound regret that on the very day of the publication of the expert committee report, the Council granted discharge, prematurely in our view, for 1997. It is not an inspiring example of responsibility in action.
Where should we go to from here, is now the essential question. The ELDR believes that the Santer-led caretaker Commission has lost its political and moral authority to act and so it must go immediately and be replaced by an interim Commission for the balance of its unexpired term. The appointment of the new millennium Commission, due to take place in January next, we believe, properly is a matter for the new Parliament with a new mandate, with new political balances and with new powers under Amsterdam. The current treaties already provide a way; and if the Council wishes to add to that the spirit of Amsterdam, then we can proceed to an interim Commission appointment through that means.
But let me make it clear that the renomination of Mr Jacques Santer or Madame Edith Cresson or some others to the interim Commission would not be acceptable to the ELDR Group in the light of recent events. Such nominations would risk provoking even deeper crises.
For our part, the Liberal group has consistently argued the merits of individual accountability within collegiality. To this end, we do not tar all the outgoing Commission with the same brush. We are prepared to judge each on his or her individual merit in the belief that not all were personally responsible for the ineptitude or incompetence of some.
Let me say to the President-in-Office that I would like to take this opportunity on behalf of my Group to wish the Berlin Council well, and to say that we hope you will achieve the objectives of Agenda 2000 which are now more essential than ever. But let me also say in concluding that when we come to appoint an interim and future European Commission, my Group, which has been to the forefront in criticising the current Commission, wishes to make it abundantly clear, that our wish is for a strong, independent political Commission; and any attempt to weaken this in the future is one that we would resist in Parliamentary terms. The Commission needs reform and Union needs a strong, independent, politically reformed Commission.
Mr President, ladies and gentlemen, the serious problems identified in some areas of management at the Commission and highlighted in the report by the Committee of Independent Experts have led to the collective resignation of the entire Commission in line with the spirit of the Treaties. It was a responsible and courageous decision.
Although the Santer Commission can be proud of its undeniable success in preparing for the introduction of the single currency and guiding it through on schedule, its unprecedented resignation has created a serious institutional crisis involving far more than just the question marks over certain Commissioners or European civil servants.
Most of the facts which were identified as having led to the completely unjustified failings highlighted in the report originated under the previous Commission administration, which has gone unpunished. Ladies and gentlemen, I would urge you to reread the chapter in the report on the Security Office, which was set up in 1990 and was directly answerable to the Commission President at the time.
In more general terms, it is regrettable that all - and I mean all - the Union institutions succumbed to a sort of bulimia, which meant that a number of areas of activity were considerably extended: regional structural aid, external actions, the MED, PHARE and TACIS programmes, emergency humanitarian aid, reconstruction programmes for the former Yugoslavia, upgrading of nuclear power stations in Eastern Europe, and so on - I am sorry to say that this list is not exhaustive - without the structures and administrative procedures being adapted to deal with these new responsibilities and without any kind of financial control worthy of the name.
Responsibility for this failure lies not just with the Commission, but also with Parliament and the Council, which not only agreed to the increase in the Commission's activities, but were often the ones that called for them to be increased in the first place.
How can we get out of this institutional crisis? First and foremost, we need to speed up the process of reforming the institutions, a problem that was unfortunately overlooked when the Amsterdam Treaty was negotiated. These reforms are also a prerequisite for enlargement, and we need to establish a strict timetable and a target date, perhaps 1 January 2002.
Secondly, we must take the opportunity offered by the appointment of a new President and a new Commission to refocus the Commission's work on its main fields of responsibility as defined in the Treaties, while respecting the principle of subsidiarity. It would also be desirable to arrange for its management responsibilities to be transferred to the Member States and the partner states with which the Union has concluded association agreements, giving the Community bodies greater supervisory powers rather than direct administrative responsibilities.
Finally, the new Commission President must undertake a programme of action to achieve these aims, which he must present for Parliament's approval. Working at the head of a new team, he must clean up the Commission and put his house in order, cutting out any dead wood and concluding any disciplinary and criminal proceedings arising from the cases of fraud or corruption which have been uncovered. There are currently 28 directorates-general and offices, not counting the decentralised agencies. This is far too many, and the number needs to be considerably reduced, since it is nothing more than a feudal system. What we need to do now is not to create more new European civil service posts, but simply to reorganise the management procedures and make them more efficient.
The root-and-branch reform recommended by the Committee of Experts and the Court of Auditors must be implemented immediately. Firstly, effective and independent financial controls should be introduced to apply the Financial Regulation strictly, using reliable audit mechanisms. Secondly, an interinstitutional body - Parliament, the Commission and the Council - should be established to follow up the Court of Auditors' recommendations, which condemn the misuse of Community funding. Thirdly, a procedure for the award of contracts must be introduced which is totally transparent and is addressed to genuine professionals.
To eliminate the temptation of corruption, which can occur all too often, the staff working in this field must be rotated on a regular basis, contrary to what has happened up to now. Fourthly, recruitment procedures must be reformed to prevent made-to-measure competitions which make nepotism and cronyism all too easy.
All of these measures should be introduced as quickly as possible. However, the Treaty of Amsterdam, which is scheduled to come into force on 1 May, changes Parliament's confirmation procedures, so it would be better not to pre-empt matters before then. It would also be politically preferable for it to be the Parliament elected in June that applied these new powers, so we might need to consider bringing forward the date of the constitutive sitting in July. Finally, it is up to the Council and Parliament, the Union's two political institutions, to act in close cooperation to ensure that the European Union that emerges from this crisis has stronger structures and greater legitimacy for its activities.
We rely on the governments not to shirk their political responsibility once again, but to reform all the European institutions to make them more democratic and efficient, so that we can meet the challenges of enlargement and globalisation that are currently the main driving force behind the political construction of Europe.
Applause from the UPE Group
Mr President, it is abundantly clear that the European Union is currently experiencing the most serious institutional crisis of its history. The Commission itself is primarily responsible for the events which have taken place, but the governments of the Member States must bear a share of the blame as they have failed to allocate adequate resources to the Commission since the end of 1994. The Council should shoulder some responsibility for what happened too. It has been conspicuous by its absence throughout the present crisis.
The Commission failed to meet the objective its President outlined when he assumed office and declared it was important to act less but to do so more effectively. If this crisis heralds the birth of truly European public opinion and helps to strengthen transparency, it will have served as a step in the right direction - a step towards making the European Union more democratic.
The European Parliament has emerged from the crisis with a greater sense of authority as a body that represents all the people of Europe. Successive treaties have increased its legislative powers and on this occasion, Parliament has clearly asserted its role as a monitoring body. In so doing, however, it has acquired additional responsibility which it must exercise wisely in the future.
The Committee of Independent Experts has identified some irregularities for which it holds certain Commissioners responsible. Indeed, politically, the Commission as a whole is deemed responsible. Although we recognise the discrepancy between the objectives and the resources allocated to achieve them, lack of political direction and mismanagement - which had already been brought into the open during the mad cow crisis - can never be justified.
We appreciate the sense of responsibility displayed by the European Commission in resigning. Those of us who in the past have strongly criticised its handling of affairs must not now whip up public opinion against it. We must respect the individuals involved and the decisions they have taken. Nevertheless, we need to look to the future. Public opinion will not tolerate things carrying on in the same old way. If the people of Europe cannot trust the institutions that represent the European venture, they will no longer support it. The problem cannot be reduced to the search for some kind of superman or outstanding politician. People are certainly important, but so too are the methods, programme and objectives.
The Commission's role in the European institutional balance is crucial. It defends the common interest, and it must continue to fulfil it. We therefore need a competent and responsible Commission. The next Commission must improve its decision-making processes. It should be borne in mind that successful implementation of policies is not merely an administrative task, but very much a political one. In the eyes of the people, the Commission should embody the values of transparency and responsibility. It must also make available to Parliament all the information it requires to fulfil its monitoring role, and this is a prerequisite for mutual trust and effective cooperation.
I should now like to address the President-in-Office of the Council directly. The Confederal Group of the European United Left - Nordic Green Left very much hopes that a new Commission will be appointed at the earliest opportunity, in response to the wishes of the people of Europe and to enable us to meet the challenges of the next few months. Chief amongst these is the creation of employment and the promotion of the principle of internal solidarity within the framework of Agenda 2000.
Our group has called for a new Commission to be appointed immediately. We therefore agree with Mr Fischer that the procedure and timetable for doing so should be decided at the Berlin European Council. We also call for early approval of a statute for Members of the European Parliament in the interests of transparency for all, not least for ourselves as Members of the European Parliament.
Mr President-in-Office, we trust you will choose wisely. We shall not approve the nomination of a President without a programme or a Commission without clear objectives.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, for over a year, Parliament has been calling for transparency and above all financial transparency. For over a year, Parliament has had to fight in order to extract from the Commission the information to which it is entitled under the Treaty. Our experience was that we got the information in dribs and drabs, too late, and very often it was incomplete.
Looking back over this parliamentary term, it is clear that of all the European institutions it is the European Parliament which has done most to expose real and fundamental problems of mismanagement, fraud and nepotism. Parliament has been prepared to be confrontational over this, and rightly so. If we had yielded last December to the Commission's threats or had gone along with the Socialist Group in approving the 1996 accounts, we would not be at the point we have reached today, a point it was absolutely essential that we should reach.
The report of the independent experts fundamentally bears out what the Committee on Budgetary Control had uncovered in a number of reports. It bears out critical reports by the European Court of Auditors. And it vindicates Paul Van Buitenen, the official who was immediately suspended by the Commission and subjected to particularly fierce attacks.
Applause from the Green Group
The essence of the problem raised in the report, however, is that there is no real - as opposed to mythical - ' collegiate' responsibility for the actions of the Commission members as a group. That focal problem must now be addressed. So I find it unfortunate that the Commission's initial reactions last week were very much ones of defence and denial. Parliament has had similar experiences in recent years. We therefore find ourselves in a difficult situation, a time of crisis, but one from which the European institutions may emerge strengthened. I think I can see the first signs of that. This is the very first time I have seen a debate surfacing everywhere in the 15 countries of the European Union in which ordinary people are discussing how they view the Commission, how they view Parliament and what they expect of the Council, and this is something which is new and particularly important for the future.
We therefore think it is indeed vital for the Council to name a new Commission President as soon as possible, who can appear before Parliament ahead of the elections with a new team. The new President must be a strong European figure with vision and managerial qualities, so that reforms can be carried out in what remains of 1999. We believe those reforms must include the following: a clear body of control mechanisms, a bridging of the deep divide between political control and the actual implementation of programmes, a good set of Staff Regulations giving officials the right to speak out freely, and the development of a culture of open debate amongst the institutions and with the European public. Lastly, we think it crucial that Mr Van Buitenen should be reinstated. He has played his proper part as a European official. Mr Cox is of course right in saying that Parliament too must continue cleaning up its own act. But we must focus here on our remit of exercising scrutiny over the institutions, and in that respect it is our duty to exercise full scrutiny over the executive, the Commission.
Applause from the Green Group
Mr President, my speech is mainly addressed to the President-in-Office of the Council, since he is now the only officer on board - indeed, almost the only officer left - after the resignation of the Commission and the departure of Jacques Santer, to whom I would like to pay tribute. Unfortunately, Joschka Fischer has already left, pressed for time, no doubt. I have to say that he is facing an uphill task, since he is going to have to make progress on Agenda 2000 by ensuring that the Berlin summit is a success, while at the same time seeing to the appointment of a new Commission.
On this last point, there is a very clear conflict of interests between Parliament's desire to keep the power vacuum that we have had for the last week to a minimum and our concern, in selecting the new Commission, to follow the highly detailed procedures that allow Parliament to exercise its prerogatives in full, in other words the procedures provided for in the Amsterdam Treaty, which inevitably take a long time. There is also a conflict between the desire to change all the outgoing Commission in order to make a completely fresh start and the concern to ensure continuity in the main policy areas at a particularly busy and delicate time, which would obviously be easier if some Commissioners could remain in charge of certain issues.
In addition to these conflicts of interest, there are also the very different feelings that we ourselves have about all this. Our group feels that it is very important that Parliament played its political role, sometimes rather hesitantly, admittedly, but it did so all the same, and it has emerged in a stronger position. It has been progress for democracy. At the same time, however, we need strong European institutions and in particular a strong Commission. So we need to find some sort of middle way between laxity, negligence and wastefulness on the one hand and systematic, destructive criticism on the other.
Reform is needed for this, and all the institutions must make an effort here: the future Commission, of course, the future Parliament, naturally, and the Council of Ministers, because the Council of Ministers bears a great deal of the responsibility for the problems which have been identified. It was mainly the Council which gave the Commission so many more tasks but without the funding to be able to carry them out, and it has seriously neglected its supervisory responsibilities. Here again, as the President-in-Office has just said, we are going to have to get round the contradiction of wanting to do more without spending more.
I wish the Presidency-in-Office the best of luck, since it will now have to shoulder the burden of getting the institutions out of the first political crisis to hit the European Union.
Mr President, the Europe of Nations Group would like to thank the Wise Men, because they are not looking for scapegoats but are instead indicting the system. The problem is the culture of secrecy. The Wise Men are very precise in their conclusion: they have not found a single person who has shown the slightest sense of accountability. That is a severe judgement on all the members of the Commission. None of them should therefore be able to be reappointed now. We propose a temporary Commission composed of independent persons who are not themselves tainted. We would like to see an investigation of the charges against the current Commission and the apparatus of officials. There must be accountability, especially for those who have helped to withhold information. If it transpires that there are members of the Commission who are on record as having been strongly opposed to the adoption of the accounts and other regrettable decisions, then they could be considered for reappointment in January. But now, after first deciding to stand shoulder to shoulder and accept collective responsibility, the members of the Commission cannot turn round and say that they no longer share this collective responsibility which they recently took upon themselves. All of the Commission must go and not come back. The Wise Men should continue their work and extend it to the other institutions, including Parliament. There are now 1 000 committees, 10 000 laws - with even more amendments - and 100 000 projects. The temporary clean-up Commission should examine these committees, rules and projects to see what can be handed back to the Member States. A new Commission will be no more able to manage what the old one could not manage. We are all indicted in the Wise Men's report, especially those who have voted in favour of the many new areas of responsibility. The solution is not new faces, but an extensive clean-up. Those who have engaged in fraud and covered up fraud will be held to account, and Mr Van Buitenen should return to his job and have his salary paid. The solution is a leaner form of cooperation with complete openness: a lean and open Europe.
Madam President, if the Commissioners who so badly abused the confidence placed in them had resigned, we would not now be witnessing its members jockeying for position; but probably those Commissioners refrained from resigning at the suggestion of their own coteries. Indeed, it now seems clear that the Council of Ministers is seeking to discredit the entire Commission rather than to highlight the shortcomings of individuals. The internal feuding has died down and given way to a common aim: to nominate a new Commission which will remain in office for some six years and to appoint the President of the Commission, thereby depriving the future European Parliament of its new power - conferred on it by the Amsterdam Treaty - of appointing the new Commission President.
An institutional confrontation is taking place. The Council of Ministers wishes to tie the hands of the Commission; it wishes to strip Parliament of the role so painstakingly acquired over so many years. The result could be to recreate that democratic deficit which once again seems to suit the governments, in that they are working for their own partisan interests and against political union. We reiterate our protest about this. We all know that, without political union, economic union will remain wishful thinking, useful only to powerful lobbies but remote from - if not detrimental to - the needs of the European people. An institutional war is therefore under way, to prevent the Commission and Parliament from cooperating constructively with one another and to place Europe's future in a strait-jacket designed by the Council of Ministers. But a political war is being waged too: the majority in the next Parliament, which ought to appoint the Commission President, might in fact be different from that in the Council, which represents 13 left-wing governments out of 15.
Alleanza Nazionale resents the fact that this crisis could have been foreseen and avoided; we would draw attention to the potentially negative impact on the turnout at the elections if the appointment of the new Commissioners is not marked by transparency and propriety; and we urge that, if the decision is to nominate a new Commission rather than to extend the mandate of the existing one - replacing the disgraced Commissioners - then its term of office should be limited, expiring on 31 December, since Parliament has political responsibility for appointing the new President.
Any other procedure would deal a blow to democracy and an insult to the European people. But let us also remember that there was already talk a few months ago of the Council of Ministers wishing to proclaim the new Commission before the elections: even then, therefore, there was a clear intent to deprive Parliament of its powers and steer the elections in a particular political direction. This is scandalous and undemocratic!
Madam President, ladies and gentlemen, when several crises coincide, as is happening at the present time, a President of the Council really ought to possess the capacity to be in two places at the same time. Perhaps we should go ahead and adopt that now as one of our future reforms.
Mr Fischer was unable to stay here with us, because he had to return to Bonn for a special meeting of the Federal Cabinet on the Kosovo crisis. I convey his apologies to you.
The presidency sees the resolution of the Commission crisis in which we are now immersed as a joint responsibility of Parliament, the Council and the Member States. That is why I am pleased that a broad consensus has emerged in the course of this debate here in the House, as well as a great deal of concurrence between the opinions expressed here and the view of the Council. We want a quick and convincing solution - a solution that is likely to restore and strengthen public confidence in the European institutions. That is why we do not seek an interim arrangement; we want to have a clear idea of what awaits us in the coming years. We have to know now where the good ship Europe is headed and whose hand will be on the wheel.
I agree with all of you who have said we need a Commission that will set about the task of internal reform of our work and our institution with great energy and vigour. The new Commission will have to meet very high standards. For that reason, we must take great care to ensure that the proposals which we in the Member States and the Council make are consistent with those standards. We want to take the first decisions in Berlin. What I believe we can certainly achieve is a procedural agreement, in other words on what we actually want to decide and when we intend to make those decisions. The presidency is thinking along the lines of following up the Berlin summit with an informal special summit at which the principal player would be selected. If more can be achieved in Berlin, so much the better. But that cannot be guaranteed, because we have to unite 15 Member States behind a common stance. You know how difficult that is.
Let me emphasise how important it is that the rights of Parliament are properly respected throughout this decision-making process. This means that, whenever the new Commission President and the new Commission are nominated, the rights of Parliament under the Amsterdam Treaty must be upheld. Any other solution is unfair to Parliament and, for that matter, to the new President of the Commission, if we are thinking of making a decision now that will last until 2005.
I see a very important message and a valuable token of your support in paragraph 9 of your joint resolution, which categorically states that our present problems must not serve as a excuse for deferring or avoiding important substantive decisions. The priorities are quite clear: in three days' time, in Berlin on Thursday, we must bring Agenda 2000 to a conclusion, and we must ensure that the Commission crisis is quickly overcome.
We also agree that the reform process in the European Union must include all the institutions. I have no wish to dismiss the possibility of the Council examining how it can organise its work more effectively and reflecting on the mistakes it might have made. Indeed, I believe it is necessary for us to do that.
I should like to refer to another point that was discussed here. One of the reforms we shall have to tackle is the Members' Statute. This has no direct bearing on the Commission, but it is another very important point under the general heading of institutional reforms. Let me assure you that the presidency vigorously supports Parliament's aim of adopting the Statute before the end of the present legislative term.
That is the only sensible way forward. I should like to appeal to you, ladies and gentlemen, to exert influence on the political decision-makers in your own countries so that we can obtain the broad support we require in the Council; unfortunately, we do not yet enjoy that support, but there are signs of progress.
Madam President, ladies and gentlemen, it is pleasing to hear what we have just heard from the President-in-Office. However, I have to say, Mr Verheugen, that well-intentioned statements from the Council are part of the tradition of this House. You will understand the importance we attach to checking whether such pledges are actually honoured at some time in the future. But I believe that what you said between the lines, as it were, is correct, and I agree with you there: we should not really be talking in terms of a crisis in the European Union. In our own countries, when a government loses its majority and the confidence of the national parliament, that is a crisis for the government, but it is not a crisis of state. It is possible, of course, for government crises to develop into state crises, and the crisis between the institutions here - particularly within the Commission - could develop into a crisis of the European Union, but that is what we all intend to prevent. What we have heard today from the Council presidency sounds hopeful, in so far as it indicates that nothing in the institutional relationships between Parliament and the Commission and between Parliament and the Council will ever be the same again. Our relationships will be realigned. The two other institutions will appreciate our desire to shift the balance in favour of Parliament - not because we are out to sap the strength and usurp the powers of the other institutions, but because Parliament has grown in strength through its own activity.
It has certainly not been easy. If I think back a few weeks and months - to January, for example - I remember that all the political groups, especially the main ones, were riven from top to bottom over one issue or another. The fact that this is no longer the case is due to the minimum consensus we reached in January, to the fact that Parliament itself appointed an impartial committee. I very much hope that, when the committee of five experts has presented its second report and we sit down to deal with it, such an intermediate step will no longer be necessary. Parliament must be able to do that under its own steam if it takes itself seriously.
But if that is the case, then I believe it is also self-evident that the general institutional reform which needs to be undertaken - since there can be no enlargement before the institutions are reformed - will be carried out as a genuine joint task, just as we must jointly appoint the new Commission. In particular, the next revision conference on the expansion of the Treaties, especially as regards the reform of the institutions, can no longer be a conventional intergovernmental conference. It will have to be a conference of the European institutions, and above all of Parliament and the Council.
Madam President, this is certainly the first time that the European Union has been in this situation, and I hope it will be the last. Following the scathing report from the Committee of Wise Men, the resignation of the Commission was a necessity, but it could have come sooner. We could have had a different outcome if the Commission had taken advantage of the stay of execution we granted it when the budget discharge was deferred. Had that happened, we should not be in this situation today. Parliament could also have brought this whole matter - which has been described here as both a crisis and an opportunity - to a head two months earlier if it had made full use of its powers and passed a vote of no confidence.
Secondly, it emerges clearly from the Wise Men's report that the European Parliament and its Committee on Budgetary Control acted correctly. They exercised their powers of scrutiny. They brought the problems to light. And now the consequence of this is that we must initiate the action set out in the Elles report. We must look to the future, introducing and implementing appropriate reforms.
A third point I take from the report is that the information Parliament was receiving from the Commission was inadequate; it was misleading and even fraudulent. This will have to be investigated. We have a right to information. We are a controlling body, and it is up to us to determine what we need to inspect and which oral and written information we require for that purpose.
What do we do now? We must look forward, because for us in the European Parliament, elections are looming. But the public image of Europe is also on the line. So although we must get to the roots of the present problem, it clearly makes no sense to indulge in a surfeit of retrospection and soul-searching. The first thing we need is the rapid appointment of a new Commission. I believe it has to be an interim Commission, one which will take the action that needs to be taken, so that the year 2000 will see the installation of a competent, efficient and trusted Commission.
Fourthly, the institutional gap between the administration and the Commissioners in terms of accountability must be closed as quickly as possible. This was one of the most damning criticisms of the Commission. I am not in favour of any further reports by the Wise Men; the real priority now is to implement with all possible haste the programme of work we have drafted, so that by the year 2000 we shall truly have eliminated all the abuses which have come to light here. It is important to look ahead and to create more democracy. I believe the citizens of Europe understand that we in the European Parliament have begun to grow into our role as the taxpayers' watchdog and the people's advocate. That is the path we should continue to follow.
Madam President, it is remarkable how much progress the European Community has made in a couple of months. What was unthinkable even a few months ago has now been achieved. Individual responsibility on the part of Commissioners will be a fact in the future and the President-in-Office should be complimented on having recognised this fact. Of course, we need to continue collective responsibility to the extent that the Commission, as a legislature, should not be under the pressure of individual governments. But we need individual accountability as many speakers have said.
We are not only at the end of a road, we are at a new beginning. This requires real vision on the part of the Council, Parliament and the Commission. We need a new balance. I should like to ask the President-in-Office a question on this point. I listened carefully to him when he said that we did not need an interim Commission. I would draw his attention to the fact that paragraph 7 of our resolution speaks both of a Commission until the year 2000 and a new Commission. There is a certain ambiguity in the language of the Council. The President-in-Office says that we need to work with the Treaty of Amsterdam - I hope he speaks on behalf of all 15 Member States - which means that this Parliament will co-decide who is going to be the new President. I hope it is realised that there cannot simply be one candidate.
Secondly, we want action quickly. All speakers have emphasised this point. Can we appoint a new Commission during the first week in May when this Parliament is ending its work? I hope that is the case. If it is not, we would impinge on the rights of the new Parliament which is sovereign and should give legitimacy to the Commission for the next five years. How can that be ensured? The President-in-Office needs to reply to that point. If we do not have a new Commission with the full assent of Parliament, it means that the new Commission will only work until September or maybe October this year. If that is the case, it will be a total contradiction of what we are saying, namely that we need a new Commission as quickly as possible, and that includes the point made by President Santer. This fundamental point should be emphasised because the ambiguity may lead to a misunderstanding.
My final point is that we should not look at the form but the substance. The substance of change, namely putting into action the reform programme of Commissioner Santer, is essential. He was right to emphasise that many of these things have already started. It now comes down to the question of implementation and this needs some experienced Commissioners who are already there. We need a clean-up Commission until the end of this year and I hope the President-in-Office will read carefully the joint resolution by many groups which says that we must have action first and real reform later. This ambiguity needs clarification. Otherwise this debate will yield only half a result.
Thank you, Mr Brinkhorst. I have no doubt that the Council has heard you and will be considering the question you have put to it.
Madam President, Mr President-in-Office, I come from a country, Portugal, which has always believed in strong men. I personally have greater faith in strong institutions - strong institutions made up of strong men, of course. In fact, the problem of a weak country, like a weak Europe, is that it does not have strong institutions. And the reason they are not strong is the current Zeitgeist : an extreme centre under which everyone is equal, the parties are all stealing each others' clothes, we all speak the same language and there is no ideology to speak of.
An example of this was the motion of censure submitted by the Socialist Group, which was really all things to all men, and of course sowed confusion amongst Members. In the end a different motion emerged, similar to the one at the time of the BSE debate, and the result was inevitable. It has been like the dénouement of a bad Aristotelian play, because there has been no deus ex machina , just intrigue leading to the calamity and the final outcome we are now witnessing. I am of course happy for one crisis to lead to another, as this is the only way strong men will come forward who can decide what Europe needs to do.
Madam President, the Commission is paying the price for having such an untransparent and secretive style of management. Its resignation is a sign of crisis and indicates the failure of a Europe cut off from its citizens, turning its back on social needs and thumbing its nose at democracy. The Commission and the Council must learn their lesson from this by radically changing some of their practices.
The Commission has long felt itself to be above any form of control and has refused to give Parliament the explanations it has demanded for the serious irregularities identified over a number of years. Its behaviour has often been obstinate and arrogant.
It has been obstinate in following an ultra-liberal line which the public has increasingly rejected and in pursuing policies which Parliament and the Council have strongly contested, such as the liberalisation of postal services and trade relations with the USA.
It has been arrogant in the way it has justified these policies and its undemocratic management style, though this is certainly not intended as a criticism of the work of the European civil servants, for whom we have the greatest respect.
The irregularities which have been identified must never happen again, and this means that both the methods and the approach need to be changed. The Commission and the Council must stop seeing the fight against employment as a matter for discussion rather than action. The current emphasis on financial profitability and price stability must give way to policies promoting jobs and growth with binding targets, and the task of the ECB must be revised accordingly. Europe needs a breath of fresh air to bring it greater transparency and democracy. The relations between the European institutions and their respective responsibilities need to be clarified, and the Council must face up to its responsibilities, which has not always been the case.
I myself think that having a stronger Commission would not solve any of our problems, quite the reverse. What does need to be stronger is Parliament's monitoring of the Commission and its initiative-taking and evaluating role, in conjunction with the national parliaments. We also need to have more widespread democratic debates on European issues throughout the Union. It is high time that the public in the European Union became involved in the building of Europe, so that they can impose transparency, democracy, a spirit of responsibility, ethical standards - all in all, respect for themselves as citizens.
Madam President, Mr President-in-Office, ladies and gentlemen, I believe that the Commission, rather than the whole of Europe, was embroiled in a profound crisis - of that there is no doubt - and that the crisis had already gone on too long. To that extent, the resignation of the Commission is only logical; it is a salutary shock that clears the way for the rebirth of credibility. The soul of Europe is embodied in its people, who rely on their representatives to continue the work of unification democratically and efficiently to the best of their knowledge and judgement - in a word, responsibly. The Commission that has just resigned, however, had lost the confidence of Parliament and the people. That is why the first and foremost requirement is the earliest possible appointment of a new Commission, headed by a strong European personality, a Commission that is determined to serve until the year 2004. The ball is in the Council's court, and it must come up quickly with the necessary proposals. I believe this has to take place before the elections to demonstrate to the public that we can get things done.
At the same time, I am well aware that, before the elections, parliamentary assent is still governed by the Maastricht rules, but it is the spirit of Amsterdam that will determine the political implications of our assent. That is why the new President of the Commission must be granted the right to demand the resignation of individual Commissioners who transgress. But the need for reform applies to every institution. The constitutional fabric of Europe, the balance between the institutions, the need for greater powers of legal redress for the citizens of the Union - all of these things have been on the agenda since at least the last intergovernmental conference in Amsterdam.
For that reason, Mr Verheugen, I should like to propose that, when you give the starting signal for the next intergovernmental conference under your presidency, you involve the European Parliament from the outset and ensure that we are not left standing outside the gates again when the chips are down. This crisis is simply crying out for the establishment of a new relationship between the Council and Parliament. Grasp that opportunity now!
As you know, Madam President, I am a relatively new Member of the House. When I first came here, I was full of admiration for the Members of the European Parliament and especially the Committee on Budgetary Control, which had carried out very rigorous and very clear analyses of what was going wrong in Parliament. I admired Parliament and was proud to be a part of it, because it pushed for real action to be taken.
We could, then, have reached a decision back in the autumn. At the end of the year, we were ready and already felt that a motion of censure was appropriate. We tabled one, and in the end almost half the Members of Parliament voted in favour of it at the start of this year. Some Members, a majority, thought that we ought to secure more evidence from a committee of independent experts, and we got it. The Commission then accepted its responsibilities, and we think that is a good thing.
Throughout all this, however, the Council has remained deaf and blind. Even after the Commission resigned, it barely troubled to investigate in a number of Member States what the charges were and what the new Commission's remit ought to be. There is, after all, no question of the present Commission, which has just resigned, staying put. That is not an option. In any event, we want the incoming Commission to discharge its responsibilities fully and clean out these Augean stables.
It will need to be a strong Commission. It is of no great interest to me whether it is a short-term or a long-term Commission. What matters is that the rights of the European Parliament, in other words the rights of our citizens, should be fully respected, now under the Maastricht Treaty and soon under the Amsterdam Treaty, and not before time. The main thing is for the Council to appreciate that the Commission must be flanked by a strong and democratically elected Parliament; respect for Parliament must ensure that the Council gives us a Commission which we can fully endorse and with which we can cooperate, so that we never again have a recurrence of what we have seen here in the last few months.
Madam President, it is always tempting to rewrite history, but the facts always tend to remain obstinately the facts, and the fact is that the European Parliament has by no means always played the role it should have done in the events since August which have now led to the resignation of the Commission.
Let me remind you that last December and January it was Mrs Green, on behalf of the Socialist Group, who said that anyone who felt able to tell the public, the Commission and Parliament that they had no confidence in the Commission's financial abilities had no place in this House, and it was Mr Martens, the chairman of the PPE Group, who said that his group still had every confidence in the President of the Commission, and if a majority in Parliament voted against the Commission it would be an out-and-out disaster. Mr Cox and Mrs Lalumière said that they personally would be voting in favour of granting the discharge.
The report by the Committee of Independent Experts, which is an excellent one, merely repeats what Mrs Wemheuer and Mr De Luca wrote in their report on tourism, what Mr Fabra Vallés wrote in his report on the MED programmes and in his work on ECHO, and what Mr Elles himself said in his report on the discharge. The Committee has a good deal more to say, a point which it has made itself, and the statements we hear each day from its members would seem to indicate that they should be given further work to do here.
This is why the Committee should be asked to produce a second report, and why it should also give its opinion on how Parliament operates, so that everything is out in the open and no one can say that Parliament too is afraid to confront its own style of management. We need a temporary committee to implement the remedial measures in the same way that the Committee of Experts diagnosed the problems.
Madam President, ladies and gentlemen, our colleague Jean-Claude Martinez was the first person to condemn the Commission's mismanagement, serious errors and lies during the BSE scandal in 1990. We have had to wait another nine years before the Commission was forced to resign. The report by the Committee of Independent Experts of 15 March, which among other things criticised the Commission for having lost control of the administration it is supposed to manage, was absolutely scathing.
This mafia-style political mismanagement in the Commission, which goes back to the time of Jacques Delors, is partly explained by the fact that it is directly responsible for the management of considerable sums of Community funding, and that civil service work is delegated to external consultants or subcontractors selected on the basis of questionable criteria without any sort of advertising or transparency. Claude Perry, the director of Perry-Lux, admitted that out of 5 000 or 6 000 external experts working for the Commission, several hundred were in fictitious jobs and were receiving a daily allowance of BFR 2 860, as was the case with Euro-Conseil.
The Maastricht and Amsterdam Treaties meant that the Commission took on a great deal more work and Community programmes, all of which threatened to make individuals and businesses alike feel increasingly smothered. In this Orwellian world with its supranational and totalitarian administration, it became difficult, according to the Committee of Experts, to find anyone with even the slightest sense of responsibility. This lack of responsibility enabled the Commissioners, and in particular the Socialist Mrs Cresson, to turn a blind eye or to cover up fraud, malpractice and nepotism.
Instead of the heavy punishment that Europe's taxpayers, having seen their money squandered, are entitled to expect, the Commission is proposing to pay the 20 Commissioners in question 60 % of their salary for three years, in other words a minimum of 60 000 francs per month. The voters and taxpayers are going to love that idea.
This is why there is a justified upsurge of feeling against these anonymous officials who are trying to deprive us of our sovereignty, identity and freedom. When they vote for my list on 13 June in France, the public will be showing their political maturity and spirit of national resistance.
Madam President, I think it is important to keep things in perspective as we confront the present situation. The European Commission has resigned following the publication of a report prepared by a Committee of Independent Experts, which both Parliament and the Commission had agreed in advance to abide by. Clearly, the Committee of Independent Experts is not endowed with divine right but it has drawn up a report and we must respond to its findings. The report did not find individual Commissioners guilty of fraud or misconduct. It arrived instead at the overall conclusion that the Commission had not been operating satisfactorily, that certain procedures were not appropriate and that the Commission was collectively responsible for this state of affairs. Accepting collective responsibility, the Commission then resigned.
What should not happen is what we witnessed in the House this afternoon, when certain party leaders or leaders of political groups took advantage of the situation to attack other political groups for purely electoral reasons. There is no excuse for such behaviour.
To use a biblical reference, I would invite whoever is free from sin to cast the first stone. As things stand at the moment, the fact is that it has been shown that the Commission was not operating satisfactorily, and as a result we need to appoint a new Commission.
A constitutional procedure must now be embarked upon. The Treaties do provide for replacement of the Commission, yet Parliament finds itself in a difficult position as its term of office expires in June of this year. Consequently, unless Council nominations are received very soon, this Parliament will be unable to approve the new Commission. The task would have to be delegated to the new incoming Parliament.
A word of warning is also called for, however. Our eagerness to monitor and scrutinise the Community's public accounts must not be allowed to hinder the Community's executive role. In other words, if the Committee of Independent Experts continues its work for an indefinite period of time and investigates every aspect of the Commission's activity, Parliament might well become a very powerful institution and a very effective one where monitoring is concerned, but there is a danger that this would hamper the normal running of the Commission.
I believe there is a need for caution in following up the findings of the Committee of Independent Experts. My feeling is that rather than concentrating on further monitoring, we should come up with fresh ideas to ensure that the new Commission is properly structured. As previous speakers have already made clear, we hope in any case that the Council will set the course, prepare the programme and indicate what we can do in the few remaining months of our term of office. Parliament will then be in a position to judge whether or not it is in a position to fulfil the constitutional role laid down for it in the Treaties.
Nevertheless, I think we should pay tribute to the former Commission, which is still in place in a caretaker capacity. We should pay tribute to the dignity of its members and to the dignified manner in which the Commission decided to resign, choosing not to continue in office.
Madam President, following on from the views expressed by my colleague, I believe that the public's verdict on how we discharged our responsibilities during the present crisis will soon be made crystal clear at the ballot box. I am very satisfied with the active - and on occasion decisive - part played by my delegation. I am also very well aware of the implications for the whole process of putting forward a motion of censure with the contradictory aim of bolstering confidence in the Commission. Further, minutes before its crucial meeting following the publication of the much-heralded report, a de facto motion of censure was threatened, should the entire European Commission not have resigned.
Returning to the present crisis, my view is, firstly, that a solution should be found as quickly as possible.
Secondly, it is vital for the Berlin European Council to set out clearly the timetable and procedure to be followed. We should trust the wise judgment of the Berlin European Council.
Finally, I feel that we should make all efforts to implement the Treaty of Amsterdam as it seeks to enhance the status of the European Commission. Above all, we need to maintain a sense of perspective. What our fellow citizens really want to know is how we are going to tackle unemployment more effectively, how we are going to continue supporting the agricultural sector, how we are going to put our economies back on track, how we are going to promote the development of our infrastructure and how, indeed, we are going to ensure that solidarity remains a pillar of our Union. These must also be our priorities. Consequently, every effort should be made to remain focused on what must still be the main objective of the Berlin European Council.
Madam President, firstly may I say that I find it a pity that no one is left from the Commission. But anyway, after the report it was inevitable that the Commission should resign. To my mind, it would have been far better for democratic and political developments in Europe if Parliament had had the courage to send the Commission packing in January. Parliament has really hidden behind the skirts of the Wise Men and has thus let a political opportunity slip.
As regards the report of the Wise Men, I think the conclusion that the Commission has totally failed in its duty is a little too black and white. This Commission prepared admirably for the euro and for Agenda 2000. Nor do I like the ease with which accusations are made against individuals and their families, without any proof.
For the man in the street, it is not easy to distinguish between improprieties in Parliament and in the Commission. That is why clear measures are needed to show people, amongst other things, how the official machinery actually works, for the very specific reason that people have a strong aversion to officials, technocrats and their bureaucracy. So independent financial scrutiny is required.
I agree with Mr Brinkhorst that action is needed. But we must not get carried away by the emotions of the crisis and take hasty decisions which we may later regret. We need a strategic approach to secure democracy in Europe. I think that only a new Parliament can install a new Commission.
Madam President, as we see it, the Commission's resignation was the only conceivable outcome, particularly in the light of the report by the Committee of Independent Experts, which basically clarified and confirmed the reasons that led many of us to vote for the motion of censure - which some people claimed was a vote of confidence - back in January.
Which means that, one way or another, we have now lost nearly three months. But the issue we are discussing today is the replacement of the Commissioners, and in that context we consider it essential that the Commission should be replaced as speedily as possible so as to reflect all the political and legal consequences of the Commission's resignation. Nevertheless, this speed should not prevent very serious reflection about the immediate and fundamental causes underlying this resignation.
It is not enough for us just to change individuals - it is also crucial to change both working methods and policies. As we see it, these two aspects are the main reason for the Commission's resignation. On the one hand, there is a lack of transparency, with absurdly secretive management of instruments and public funds, which inevitably leads to irregularities, favouritism and fraud. But there is also the obvious insularity and remoteness of the Commission from the public because of the misguided policies that have been implemented and in particular because of their impact on our societies.
Because of all this it has become necessary not only to change people, but also to find appropriate ways of changing our working methods and policies. It will be essential in future to provide for greater and more effective control of the Commission, in view of the concentration of both legislative and executive powers in that body. Indeed, the issue that we now have to tackle is not whether or not to strengthen the Commission, but above all how to keep a check on its activities. The next European Council will have to take all these aspects into consideration, and if possible, it will have to draw up a precise and realistic timetable in conjunction with Parliament so that these issues can be analysed and a new Commission appointed without delay.
Lastly, I would like to mention that financial matters also feature on the agenda of the Berlin Council. It is particularly important for the Council to achieve a satisfactory outcome on both the Commission issue and Agenda 2000 - for it to be a success, the Council cannot accept just any solutions to these two important problems. This should be its chief concern.
Madam President, those of us who have been taking steps here during the past two months to ensure that the Commission should be held accountable have won our case. We have demonstrated that we, the elected representatives, will not put up with nepotism and fraud under any circumstances, and so the Commission has at last been forced to resign. Obviously a new Commission should be appointed as quickly as possible so that work can be resumed. The guiding principle behind this undertaking must be to 'clean up' inside the Commission and create the conditions for a climate of openness and transparency - more valuable assets than ink and paper. That is really the whole point of the exercise.
The Committee of Independent Experts, in its report, highlights one aspect in particular: that the Commission has lost control over a large number of projects. Consequently, this raises the question of whether the Commission has its fingers in too many pies. Is it not time to apply the subsidiarity principle and delegate competence in some fields to the Member States, for example in terms of cofinancing under the common agricultural policy? The EU cannot deal with everything and the Commission is unable to fulfil the tasks allotted to it by the Member States, as the last Commission clearly demonstrated. I am not in favour of a strong Commission, but of a strong parliamentary system of government, which means that the European Parliament should have more influence and the Commission less.
Madam President, the report by the special committee has shown beyond a shadow of a doubt that there is an urgent need for reform within the Commission. It has brought to light a culture of complacency towards irregular practices at the very highest level. This evidence might not have come to light had this Parliament not demanded urgent action in January. The report and its aftermath gives us an historic opportunity to force a seismic change in the relationship between the Commission and Parliament, to tackle the democratic deficit in the European Union and overhaul the system of scrutiny.
The Commission not only needs to be brought under democratic accountability, I want to see MEPs given tough new powers to tackle mismanagement, fraud and nepotism. Now that they have resigned there should be no question of some Commissioners returning to their posts. Having volunteered to accept their collective responsibility and resign it would be incomprehensible to the citizens of Europe if the same individuals were to be reinstated. This Union's institutions, with Parliament playing a major role, must ensure that a new Commission is put in place soon, charged with the responsibility of ensuring that a complete reassessment of Commission management and structure is initiated and that the new Parliament after June must have its opportunity to judge those who are nominated to the Commission from 2000 onwards.
Madam President, I will start by reminding the Council presidency of what paragraph 9.4.12 of the Committee of Wise Men's report says. I quote: 'the external auditor (the Court of Auditors) produced reports which were clear and to the point (for example in 1992 and 1996 on tourism and in 1996 on MED and ECHO). However, only one of the two arms of the budgetary authority (Parliament) gave them proper consideration'.
Manifestly, then, the second arm of the budgetary authority - the Council - has been seriously deficient here. The fact that on the very day the Wise Men's report came out, the ECOFIN Council made its recommendation that Parliament should grant a discharge for 1997 is, in my view, an illustration of how slack the Council is.
The Council will be taking great risks if it seeks to reappoint Commissioners who are currently in office. We think that the new caretaker Commission should not include any members of the present Commission, because the committee's work is not yet complete. All manner of new frauds and other irregularities may yet come to light. Waiting for the committee to complete its findings will take too long.
The new caretaker Commission must take office as soon as possible. The Council has a heavy responsibility here. If it does not do its stuff quickly, the present Commission will still be around until the end of 1999. That is totally unacceptable. We have to have a caretaker Commission before the elections. People have to be able to see that something is being done.
Mrs Cresson must go right away. On this too the Commission has to face up to its responsibilities, and Article 159 of the Treaty states that the Council or the Commission President can apply to the Court of Justice to have members of the Commission compulsorily retired.
Mr Santer too has forfeited too much credibility as Commission President in recent months and weeks to be able to remain in office. His job must be taken over immediately by the Vice-President. We agree with what Mr Cox said on that.
Mr Van Buitenen must be reinstated without delay.
Madam President, whatever impression the Commission's dramatic resignation may have given, what is at issue is not the weakness of the men and women involved, but the lack of principle of the institution itself. There is no doubt that the Commission is unprincipled because it is neither one thing nor the other - half government executive, half administrative commission - and because all it does is to build a gilded cage around people, trapping them with increasingly interfering regulations and directives gilded with subsidies and patronage. Corruption is not the result of human weakness, it lies at the very heart of the European system, since what the Commission - and the European Parliament, incidentally - mainly does is to transform the wishes of numerous lobbies and interest groups into legislation.
The Commission acts as a screen for the irresponsibility of the Council and the national governments. This is why, together with Bruno Mégret, the Members from the Front national - mouvement national do not see the point of simply plastering over the cracks, and we call for the Commission to be abolished altogether and replaced by just a secretariat at the Council of Ministers.
Madam President, I should like to begin by taking up something said by Mr Martens, whom I normally hold in high esteem but whose reconstruction of this crisis I find unconvincing. I would remind him that the last crisis revolved around fraud. That, in our view, was an insufficiently sound point of departure. The Wise Men's report has proved us right: the current crisis revolves around structural political problems. This is what lies behind the crisis in the Commission, and we pro-Europeans believe that this could be a healthy crisis, bringing about a real reform of that institution. We are a thousand miles away from last time, when the issue was fraud.
Having said that, I believe it is in the interest of Parliament and of all pro-Europeans - I repeat the term - to go into the elections with a new Commission, thereby proving that the European institutions are capable of moving rapidly. It is therefore very important, now that the Parliament and Commission have acted, that the Council should do likewise. Our role was to call for swift action, beginning in Berlin, and here I welcome the very clear statement from the Council President, Mr Fischer, who said this afternoon that Parliament could approve a candidate for President in April, and in May the new Commission. This means that the Heads of State need to reach an agreement before the April part-session of Parliament. That schedule suits us perfectly. We hope it can be adhered to, because it should minimise criticism of the European institutions and enable the Commission to confront the burning political issues rapidly.
We wish to see swift action and a strong political solution, in other words a solution lasting more than just a few months. Furthermore, if possible - and we do think it possible, since it is a matter of political will - the Amsterdam procedure should be followed from the outset because, if the Commission is to be a strong one, it must first of all last for a reasonable period of time - not just until the end of the year - and secondly its President must have the enhanced powers conferred on him by the Amsterdam Treaty. This must happen, and all it takes is political will. Finally, the presidency must have various tasks: not only to administer the complex structure of the EU Commission, but also to reform it from within. Parliament has made a number of suggestions in this respect. My own suggestion to the Council is that it should explore in more depth the proposals on reform of the Commission which have been put forward by Parliament in various forums.
We are convinced that all the European institutions are in need of reform in the run-up to enlargement, and that this crisis has occurred in the Commission because it is the nerve-centre and therefore the body most exposed to the repercussions of past enlargements and the increase in the EU's workload. But the other institutions, the Council and Parliament, are likewise in need of reform. I therefore believe that the initial step being taken - reforming the Commission and progressing towards a more democratic European Union - is the start of an important journey for the Union.
Madam President, there is a well-known saying: 'Victory has a thousand fathers, defeat is an orphan'. Everyone is in favour of reform today, outbidding each other. This was not the case a few months ago. Most Socialists - apart from some notable exceptions - voted against allegations of mismanagement and the need for urgent reform of the Commission in December. Let us not try to re-write history. May history note that the real vanguard for change - as Mr Martens noted earlier - were those who voted in favour of refusing to sign the 1996 discharge. Without this act of defiance nothing would have happened and we would have gone on as before.
Secondly, the Wise Men's Report has totally vindicated the findings of the Committee on Budgetary Control. Mr Van Buitenen should now be reinstated. Furthermore, the enthusiasm of some colleagues, particularly Mrs Green, to take the conclusions of outside experts in a report probably drafted by the same people who have drafted our own reports in the Committee on Budgetary Control would seem to indicate that she takes outside experts' opinions more seriously than those of colleagues.
Thirdly, when we come to appoint a new Commission, whatever its make-up may be, its real emphasis must be the reform of the Commission, continuing the programme for codes of conduct, the reform of the statutes and the screening report of the resources which are needed. Lastly, what we are moving to is a discussion between Parliament and the Council. The real question is: Do we want to have the rule of the few or the rule of the many? As Pericles, in his funeral oration in the Thucydides version of The Peloponnesian War , said: 'If we look to the laws, they afford equal justice to all in their private differences; if no social standing, advancement in public life falls to reputation for capacity, class considerations not being allowed to interfere with merit; ' At the same time he said: 'Our constitution does not copy the laws of neighbouring states. We are rather a pattern to others than imitators ourselves. Its administration favours the many instead of the few. This is why it is called a democracy.'
Madam President, I am sure we are all aware that the present situation is without precedent in the history of the Union. Times such as these are a test of the strength of the European Union, and reveal whether it is built on solid foundations or whether it is merely a house of cards. It is therefore incumbent on us to face this crisis squarely.
Replacing the present Commission with another is not the only problem. What is on the table at the moment should certainly result in reform of the working methods of a single institution. Crucially however, it should also result in reform of all the institutions themselves, that is, Parliament, the Commission and the Council. If it does not, we shall have squandered a unique opportunity.
Parliament has every right to be proud of how it has assumed its responsibility and demonstrated its maturity. The resignation of the Commission ought to serve as a catalyst for the much-needed institutional reform. It is to be hoped that the Council will now rise to the occasion, give priority to the interests of Europe as a whole, dismiss the vested interests of individual Member States and seek a satisfactory way out of this crisis. We shall then be able to congratulate ourselves on having achieved a more robust, transparent and democratic Europe.
Madam President, first of all, I am disappointed that this House is meeting today and tomorrow, rather than on the scheduled dates. Our conduct here smacks of submission to the requirements of the national governments. Although this might happen in national parliaments, it certainly would not in regional parliaments, where the sense of democracy is more pronounced. Such conduct gives us scant hope that Parliament really will exercise its rightful monitoring role. Let us acknowledge that, thanks to an initiative taken by a number of us - and then clumsily hijacked by the majority - we managed to expose an affair which reveals that, however well-equipped bureaucracies, technocracies may be, they are often prone to shortcomings which then lead to such improprieties as have now resulted in the individual resignations of several Commissioners.
I think that we shall have to be far more vigilant in future and, most importantly, I take exception to the fact that some invoke the Amsterdam Treaty, seeking, that is, to use a new instrument, prematurely, to handle an old affair, belatedly. I should never wish to take away any of the new Parliament's powers, and I therefore urge that the new Parliament should be the one to decide on the Commission, so as not to have to live with a Commission on which it has had no say.
Madam President, 'Shakespeare in Love' has won and Europe is ecstatic. You know the quotation from Hamlet: 'though this is madness, yet there is method in it' - it would be a good idea for Mr Santer to study William Shakespeare. But this is not madness, it is a revolution for the present and for the future.
It is a revolution for the present because of the three things that brought it about. First there was the event itself: 16 March 1999 will go down in history as the day on which the Commission resigned.
Then there was the de facto censure imposed by the European Parliament. In 1979 we had universal suffrage, and in 1999 we faced up to our responsibility. The construction of democracy is complete.
Then there was the reason that caused the revolution: Parliament's criticism of the general lack of supervision. There have been no cases of individual fraud, it should be pointed out - we know this for a fact and anyone who says otherwise is lying. In Brussels, at the eye of the storm, people understood what was going on, but the public was alarmed by the lies they read in the Murdoch press and heard from the French populists, nationalists from all parties and populists in all the media. We have even heard some of them here today. People are being taken in just to win readers or votes and to bring Europe down. It is up to us to tell them the truth.
It is a revolution for the present because of the lesson it has taught us, because Europe has given a lesson in democracy. In the Member States there are a good many parliaments and governments that should take inspiration from us to break free and to show greater responsibility.
But it is also a lesson for the future and a revolution, in three ways, for tomorrow. First of all, everyone wants a strong Commission and everyone agrees that we need it, even the UPE Group. Jacques Chirac and Lionel Jospin agree on it, which is good. Jospin and Schröder agree on it, which is essential. Schröder, Jospin and Blair agree on it, which was unhoped for. Yesterday Major blocked everything, but today Blair together with France, Germany and the other Member States are all calling for Prodi. What a turn-about for the United Kingdom and for Europe!
The second aspect of the revolution for the future is new controls, new regulations, and new cultures. We have created the single currency, now we need to create common ethical standards for government in Europe. The third and final aspect involves elections plus responsibility. Our citizens elect us and we approve the Commission and monitor it. European democracy has just been born, and it is up to us to ensure that it grows up properly.
Madam President, Mr President-in-Office, ladies and gentlemen, for months we have been issuing warnings to the Commission at meetings and in personal conversations. They were not heeded, and the result is plain to see. We must recognise that times have changed, because the European Union now has the democratic strength to put its own house in order. I believe it is good news for the people of Europe that the system is democratic enough to ensure that an administrative apparatus cannot commit misdemeanours with impunity.
But we must also recognise that this problem is not really about particular individuals. There were many honourable people in the last Commission, and we must not forget that. We must realise that this is primarily a structural problem; it is about a lack of efficiency within the European institutions. Unless we change the structures within the Commission, we shall be back in this same situation two years from now, because replacing the individuals at the top is only part of the answer.
For that reason, we need to adopt certain procedures in connection with the installation of the new Commission. On the one hand, it is surely the case that the European public needs to see the right signals from us before the elections. On the other hand, there must be enough time to ensure that the procedure for appointing the Commission affords the opportunity for a radical reorganisation of that institution, and a good new President will use that procedure and the support of Parliament to gain the upper hand over the apparatus. Since the new Commission will want to remain in office for the next five years, we must also take account of our successors in Parliament, who will have to cohabit with and accept the Commission and who will also have to legitimise that same Commission in the future.
I believe a compromise will take clear shape on this basis, and I think the Council presidency will be able to offer us a time-frame within which both requirements can be satisfied, so that we can manage the reorganisation and thereby create a better Europe.
Madam President, ladies and gentlemen, it was the Wise Men's report that achieved what this Parliament could not achieve, namely to hold the Commission to account. That is a shameful admission. All those who did not support the motion of censure have been made to think again by the Wise Men's report. It is a fact that the 140 pages of the report contain nothing new. Be that as it may, the Wise Men did produce one pearl of wisdom when they stated that the Commission as a whole had lost control of its finances and its officials; with that statement, they placed the real problem at the door of the Commissioners, thereby revealing the limits of administrative powers.
The resignation of the Commission was no heroic deed, but rather a case of the Commissioners jumping before they were pushed. The loss of confidence in this Commission is so calamitous that the only option for us is the quickest possible replacement of the entire team, but let me stress that merely replacing individuals is not enough. Real reforms are needed, not just tinkering. On the one hand the structures of the Commission must be thoroughly reviewed, and on the other hand there is an urgent need for an extension of the powers of scrutiny vested in this House. The fact that this debate is taking place is the real achievement of the Committee of Wise Men, because what is ultimately at stake here is the right of citizens to be governed democratically and to scrutinise the actions of those who govern them, and that right must not be allowed to fall by the wayside.
Mr President, even though the Christian Democrats are late converts to the idea of a Committee of Experts which they opposed in January, we in the Socialist Group welcome the fact that they now support the establishment of the Committee of Experts and we look forward to its second report which will be published within the next couple of months. I want to focus my contribution this afternoon on that report.
However, by way of comment, I would just like to say that the reforms we are looking for in the European Union institutions, as the previous speaker said, do not end with looking at the 20 Commissioners. That has been the focus for the last few months but what we need to do now is to find the causes of the widespread problems in the Commission and, more importantly, we want the Committee of Experts to recommend remedies. Therefore, I hope that the Committee of Experts when it meets during the course of the next few weeks and when it conducts its detailed investigations into the operation of the Commission, will look in some detail at the structural problems within the Commission.
This is not just a question of political leadership. It is associated with the processes for personnel and financial management. It is about the whole management structure of the Commission; the relationship between the staff and their directors; the relationship between the directors and the directors-general; the relationship between the directors-general and the Commissioners and their cabinets. So it is extremely important that this second report, which we must now focus upon, looks at the necessary root-and-branch reform. I hope that at the end of tomorrow's vote, the resolution we pass will set out very clearly that we want the Committee of Experts to bring forward those recommendations. We do not want a generalised polemic from the Committee of Experts; we want specific recommendations about what it has discovered not only in relation to the last four and a half years but about procedures that, as we know, have gone on in the European Union civil service for many years.
The challenge is how we act upon that. The critical thing for the Socialist Group is that we want a new President of the Commission in office as quickly as possible and we want that President to take the report of the Committee of Experts and to make sure that every step is implemented, not just in relation to the 20 Commissioners, not just in relation to the culture of the College of Commissioners, but for directors-general, directors and every level of responsibility and management within the Commission. If we do not do that the whole exercise of the last few months will have been a waste of time and we will have made no further progress in what is after all a major event for the public in the European Union.
Mr President, may I say to Mr Donnelly that the President-in-Office told us we had made use of our democratic right and had done our duty. Had the Commission been prepared to give us access to all the relevant information when the scandal first broke, we should not have needed the Committee of Wise Men, and we are every bit as capable as the Wise Men of producing the second report if we obtain the necessary information from the Commission.
Let me address a brief remark to the Commission and its President. It is not as if the crisis had already begun when the reforms started to bite. On the contrary, Leonardo did not appear on the scene until 1998, and the problems surrounding Mrs Cresson have only come to our attention in the last few months. That is why this is so disastrous, as is the fact that all the financial transactions which were undertaken by the Commission and which are now being criticised in the Wise Men's report were given the go-ahead by Financial Control.
Lastly, may I say just a few words on the Wise Men's report and on our activity here in Parliament. Does it surprise anyone that the Socialist Group gagged those of its members who were against giving a discharge in respect of the 1996 budget? Does it surprise anyone that the Socialist Group voted against Mr Bösch, the rapporteur on the Anti-Fraud Office, OLAF, who is one of their own members, and does it surprise anyone that the coordinator of the Socialist Group in the Committee on Budgetary Control resigned her post in protest at the policy of her group leader? Against this background, it was probably only to be expected that the head of the group would table a motion of censure with the intention of withdrawing it again. If the Socialist Group had behaved as consistently back in January as they now claim to have done, we might have had a new Commission up and running by now and could have spared ourselves the crisis we have all been discussing today.
Mr President, I am afraid all this is what Shakespeare calls 'much ado about nothing', and so I do not think we have the basis for a new beginning or a clean slate. The problem of the European Commission, after all, affects all the Community institutions without exception: fraud, nepotism, profligate spending, lack of transparency over subsidies, inflated salaries. Who in Parliament would dare to claim that the Commission alone suffers or has suffered from these ills?
The fact is that the European institutions without exception, so Parliament as well, are too far removed from their people for normal democratic scrutiny to be possible. So the scandal over the Commission should above all lead to greater respect for the subsidiarity principle, drastic curtailing of the European policy of subsidies and hand-outs, and above all a greater exercise of scrutiny by the Member States and Member State governments. Until this happens, I fear that nothing much will improve.
Mr President, I am surprised and saddened at the petty political way in which some colleagues are seeking to profit from what is an extremely serious situation. We are in fact facing a crisis in the institutions of the European Union, and we must face it head on. The resignation of the Commission was a demonstration of the political and personal sensitivity of all its members. However, it also demonstrated that the institutions we have established function and that we need to develop them.
The European Parliament has displayed commendable composure and maturity in the face of this crisis. But the time has now come for our leaders to take some bold decisions which will work positively towards strengthening the institutions of the European Union. Some opponents of the European idea may have wanted to use this institutional crisis to strike at the very heart of what has brought us all here today.
Decisions are difficult. However, vacuums and deadlocks are dangerous. The Community's Heads of State and Government must make prompt decisions and come up with an unequivocal solution. The President-in-Office has taken a positive step by declaring that the name of the new Commission President will be put forward by April. I do not think this is enough. Swift decisions also need to be taken regarding the other members of the Commission. Whatever constitutional issues may be outstanding could be settled and, in accordance with the Amsterdam Treaty, the Council and the European Parliament could work to implement the necessary reforms. We have the opportunity to restore the confidence that is needed in the institutions of the European Union. I think we owe this to the people of Europe, and we owe it to the idea of the European Union.
Mr President, the crisis that is buffeting Europe is both a serious and a healthy one: serious because without a doubt it represents an unprecedentedly difficult moment, but healthy because - as others have said - from now on the topic of institutional reform can no longer be avoided. It must be tackled head on, prior to enlargement, and must open the door to economic governance in the Europe of the euro. This Europe has given itself institutions such as the European Central Bank to manage monetary policy; now it also requires authoritative political governance, authoritative political institutions. We are all in favour of autonomy for the Central Bank, but this should mean autonomy vis-à-vis another, much-needed, political body. This issue can no longer be ducked.
However, what has happened is also healthy because it has at last raised the question of transparency. Each of us appreciates from our own experience the urgent need for transparency in the activities of the Commission. Anyone who has had connections with that institution, such as applying to participate in a programme, has experience of inadequate information and inadequately substantiated decisions. It is likewise healthy in that the Wise Men have established a sort of moral case-law, telling politicians to refrain from doing not just what is forbidden, but also what is inadvisable. This lesson in moral case-law could also usefully be learned by the various countries' national political leaders, if the public is to feel at ease with politics and its institutions. One must not do what is inadvisable.
I too look forward to a rapid solution to the crisis and an authoritative Commission presidency, and I too would stress that - if the presidency is to be strong and authoritative - it cannot be a short-term one but must have sufficient time to plan its work.
Mr President, no one wanted this crisis yet no one did anything to prevent it. Nevertheless, because of the regenerative and creative effect it will have, it should herald a new era in the life of our institutions and make them fit to serve a more ambitious European Union - a more transparent and democratic Union, and, of course, a more political one. But it should also be more responsible about the way it operates and controls its affairs, ridding itself of negligence and demagoguery and avoiding a scapegoat culture.
We are experiencing real growing pains, with dwindling institutional resources required to cope with ever greater burdens. So it is not surprising that there is a sharp dividing line between collective and individual responsibility, and between Community and governmental responsibility. Nowadays, we cannot even rely on the legal certainty of legislative texts for either the past or the future.
Mr President, that is why the institutions can only find a way out, a direction, a guideline, in political terms. Which means that it is up to the political powers that be, and in particular the Council and Parliament at present, to act swiftly to resolve this crisis. But acting swiftly does not mean acting with undue haste. It means that the Council should nominate a candidate to be President of the Commission within a reasonable deadline, and that this President should benefit from the democratic legitimacy bestowed by Parliament, which is absolutely essential for a strong Commission. And by strong, I also mean stable, and with a political future. Committees are not the way to achieve the necessary reform of the institutions and to imbue them with a fresh sense of drive. Parliament will be more than willing to swiftly resolve a crisis which, if it drags on, will only give ammunition to the European Union's enemies and weaken it economically. To do this, Parliament's demands will have to be heeded, but it is willing to reach political agreement with the Council on a solution.
Mr President, the epicentre of this crisis is not Brussels - its origins lie in every single capital of the fifteen Member States. It is now incumbent on the Council, and in particular the German Presidency, to put its cards on the table and acknowledge its responsibility. We will be waiting here to listen to its proposals. Fortunately, according to what the President-in-Office of the Council has told us today, it seems that the Council is on the right track and is adopting a common sense approach. Let us hope so!
Mr President, in this debate on the resignation of the Commission and the forthcoming summit in Berlin, I would like to start by thanking the good Commissioners for all the work they have done in recent years. It is a pity things had to come to such a pass and that a call in January from this Parliament, and from a large proportion of my group's members, to dismiss those Commissioners who were under fire was not acted upon. If that had happened in January, both the Commission and Parliament would have emerged stronger from this conflict. Now the good Commissioners have been swept aside together with the bad ones. That really is a shame. And I cast a critical glance at our Socialist friends, because if they had helped us in January with that resolution, all the things which have happened would not have done so.
We endorse the departure of the entire Commission as something which is inevitable. We hope to see a new Commission very soon, starting with a new Commission President. But we believe it has to be a caretaker Commission, because a truly definitive Commission can only be appointed once the elections are out of the way. That seems to me to be the normal democratic rule. In our Member States too we do not appoint governments first and then hold elections; we do it the other way round.
As regards the President, it would actually be nice if Parliament could nominate a candidate. There are, as I understand it, three of them: Mr Prodi, Mr Solana and Mr Kok. I would be happy with any of them, but my own personal preference would be for Mr Prodi, the man we know best. He has my vote. Anyone who can steer Italy's bureaucracy and its economy along the right track can cope with Brussels. So as far as I am concerned, Mr Prodi would be a most welcome choice.
One last remark on Agenda 2000, because this too will be discussed in Berlin. I very much hope that changes will be made to agricultural policy, because the way it is shaping up is not good. I hope that changes will be made to the Structural Funds. I hope above all that the Netherlands will score better on Agenda 2000 than it has done so far, because the current Dutch Government can probably prepare itself rather better than it has been doing. As far as that is concerned, we wait eagerly to see if the results are better than they look like being. We await the debate on Agenda 2000 and the advent of a new Commission with equal interest.
Mr President, the view of the Dutch members of the Group of the Party of European Socialists is that the Commission's decision to resign was the only one possible in the light of the Committee of Wise Men's report. So that is rather different from what Mrs Maij-Weggen said just now, from dismissing two Commissioners on grounds of alleged fraud and saying that their resignation had to be seen as the preliminary outcome of a trial. It is more important for Parliament now to be pulling together to establish a new position vis-à-vis the Council than for her to be claiming which group was the instigator of the trial.
This new position, this new culture, must be reflected in the implementation of the code of conduct, the development of individual responsibility for Commissioners, a revision of the Staff Regulations, and the Members' Statute. This new attitude from the Commission in its way of working and its dealings with Parliament can be summed up as the end of arrogance. That is undoubtedly a gain for Parliament, provided it is not replaced by arrogance on the Council's part. Perhaps the Council will find it hard to work under pressure of time. But it is of the utmost importance to have a new Commission as soon as possible, in advance of the elections to a new European Parliament.
It will have to draw up an ambitious programme, to be evaluated by the House. The current Parliament can inform the new Commission of the reforms that are required. A new Commission will have to commit itself to these. With the heralding of the Commission's new term of office in the year 2000, Parliament can then monitor the Commission's performance as it carries out this programme.
So we want a new Commission for five and a half years, with a six-month probationary period. A good Commission does not need to fear a review of this kind by Parliament, because in any normal democratic national parliament, ministers are subjected to constant scrutiny.
Mr President, anyone who takes the time to analyse the events of the past year will see that many things have been the subject of debate in this House. There have without doubt been injustices on an individual level, since many of those who have been forced to resign should not have done so. Nor is there any doubt that this whole sequence of events was used to further petty political aims in various quarters. The fact is that these events are now in the past, they are over and done with, and we must now focus our attention on the lessons to be learned from these developments and on how to use them for the good of the European Union and the world in general.
I believe that acknowledging that the European Parliament has a far more important role to play than the other institutional bodies have been willing to accept is a fundamental and crucial point. From now on, the European Parliament must fulfil the expectations of the people of Europe as regards the ways in which it should tackle these issues. Others have lessons to learn as well. The Council of Ministers for instance, was in a great hurry to grant discharge, without examining the real facts. And if the Commission had acted differently in certain circumstances, we would not have ended up where we are today. However, the basic lesson we must take away from all this is that we must be responsible towards those who are going to vote for us in the very near future.
Here too, Mr President, the Council of Ministers must take responsibility. If it does not make the right decision to allow the institutions of the European Union to act properly and in a cooperative way during this crucial period, and if we remain in a state of partial governance for any longer than is necessary, I fear that we will not have learned the lessons we need to have learned from this crisis and all our efforts will have gone to waste.
Madam President, at this stage in the debate, virtually everything has already been said. Most of those present have observed that while the events of the past week are not something to rejoice over, they served to bring matters to a head and have cleared the air both as regards relations between Parliament and the Commission and in restoring people's confidence in the Union in the long term.
I think we can now clearly see that we needed the time between January and March to prepare the report, which provides us with a quite different basis from the one we had in January for making constructive improvements in the future. I am impressed by the speed and efficiency with which the committee of experts has carried out its work.
There has been some criticism of the fact that the task was given to outside experts instead of being carried out by Parliament itself. However, I believe that our situation is too politicised to allow us to carry out such an investigation. I also honestly believe that there are times when it is appropriate to resort to an outside opinion. It is a necessary step, albeit a difficult one to take, since it is hard to see how to resolve the problems when one is deeply involved in the work and the procedures.
Let us now hope that this report really does become a blueprint for a thorough-going reform of the Commission's working practices and, perhaps even more importantly, that the call for openness and transparency which has constantly been reiterated over the past few weeks and which has frequently been made by the European Parliament now becomes a reality. As recently as last January, we came up with a very constructive proposal on this subject.
Mr President, a new era starts here today. I am tempted to paraphrase the famous words that Goethe said on the night after Valmy: for the European institutions a new era is beginning and a different culture is required. And that culture is the culture of democracy.
Can we live up to this culture? I think we are all facing a collective challenge here. First, the Commission, which has long been a rather other-worldly institution supported by a choir of faithful followers. Now it is to become an ordinary governmental organisation monitored by representatives of the people. It might be rather annoying for it, but that is the way it is.
Parliament too is facing a challenge. Parliament has become a major player in the institutional game, but as the French say, 'noblesse oblige ': this new responsibility brings new duties with it. Can we be a strict partner to the Commission, giving it the strength that is so vital to both our institutions, or will we be interfering usurpers, grasping for power that is not ours? We have to act responsibly.
This new challenge is also something the Council is facing. First of all it must ensure, as the other arm of the budgetary authority along with ourselves, that the Commission is given the administrative resources with which to act. We hope to see this in Category 5 of the financial perspective. It must also abide by all the rules of the democratic processes.
Finally, the challenge also affects the Member States. The biggest omission from the Amsterdam Treaty was the reform of the Commission. Now we need to choose a proper Commission that operates according to either the corporate model or a more presidential one. The timetable must be respected and we must meet these challenges together, or else everyone will be the loser.
Mr President, ladies and gentlemen, the resignation of the Commission was justified and necessary on the basis of the Wise Men's report, and I am pleased to see so many of my honourable colleagues coming out in support of this report and its outcome, even though they originally opposed the appointment of the Committee of Wise Men. But we all live and learn.
Secondly, the Wise Men's report was hard, but it was not unfair, because I believe that the less say the public have in how their money is spent, the stricter must be the criteria governing the administration of financial transactions. Thirdly, the European Commission had to resign, because it was too weak in many respects in relation to the Council. On the other hand, it often made a point of showing its muscle to Parliament. Fourthly, we need a strong Commission with a strong President. Only that sort of Commission will be a worthy and fitting partner for Parliament. But being strong also means being open, transparent and certainly not secretive.
Point five: we need a new balance between the collegiate nature of the Commission and individual responsibility. The public must be aware of the collective responsibility borne by the whole Commission, but also of every individual Commissioner's accountability. Point six: some people are talking about the Commission crisis as if it were a crisis of the entire European Union, but the EU must stand the test, and it will, especially if it responds quickly, and I hope that the presidency can impose itself at the Council meeting in Berlin.
Point seven: we need a new team, not just a new President. The Commission must be visibly renewed with new faces. Point eight: some people see the incapacity and the mistakes of the Commission as an opportunity and a summons to weaken the Commission and even the EU. That is the wrong way to react, and I deplore such an attitude. Point nine: we have achieved a great deal in this Union, and indeed with the Commission that has now resigned, but I believe that a common economic area and a common currency are not enough. And so point ten is that we must continue on the road leading to environmental and social union, on the road leading to political union, and we need a Commission and a Commission President who will not shirk any of their responsibility for the pursuit of these goals.
Mr President, it is important, as people have already pointed out in this debate, that this is a crisis in the Commission. It is not a crisis of the European Union. Therefore, at this time our citizens need the reassurance that can only come from the Council of Ministers and Parliament and the administrative people carrying on with the important tasks that have to be done, such as the completion of Agenda 2000, regulation of the euro and reassuring the citizens of Europe that there is nothing in the present crisis that has not been provided for in the Treaties and that cannot be handled.
There are many people in Parliament who are taking pride and satisfaction in the role that Parliament has played in all this. However, to my mind, Parliament has stumbled along rather than charted out a very careful strategy in all that has happened. Firstly, the Committee on Budgetary Control, by a narrow majority, agreed to grant discharge. Parliament refused discharge but later it voted a motion of confidence in the Commission and its President. The leader of the Socialist Group voted to give discharge and also voted confidence in the Commission. Mr Cox, leader of the Liberal Group, voted to grant discharge. So we should remember that it was not entirely clear from the very start where we were going.
The Committee of Inquiry came up with its findings and it seems that it is these findings, which contained nothing new, which led to the resignation of the Commission. The Committee of Inquiry made its point clearer than Parliament has ever been able to do, so the public was able to read in a very clear way where the failings were. I believe that the consequences have been disproportionate to the failure of the Commission as a college. The failures of the Commission have been there for a long time. The failures have been obvious in that we gave them too many tasks and we did not give them the resources to discharge these tasks. I regret that one or two Commissioners did not shoulder their responsibilities but I regret that so many good people, including the President Mr Santer, who have done so much important work and achieved so much success have appeared in the eyes of Europe to be discredited when in fact they are people of honour who have done a good job.
Mr President, ladies and gentlemen, a great deal has been said about the resignation of the Commission being an institutional and political crisis. I would call it more of a growth crisis.
When Jacques Delors was President of the Commission, it burst strongly onto the political stage in various areas of European policy, most of them incorporated in the Maastricht Treaty: the single market, economic and monetary union and European citizenship. It had abandoned its traditional role, but we failed to learn any real lessons from this.
Nor did the Member States, which missed the opportunity provided by the Amsterdam Treaty because they were unable to get to grips with the problems of reforming the Union institutions. Parliament too was sometimes too timid in its approach to the Amsterdam Treaty and failed to keep the required distance. Finally, and above all, the Commission more than any of the other institutions was in the best position to see just how far its organisation and operation had become completely obsolete in terms of the tasks it was expected to perform, and which it agreed and asked to carry out.
So now the line which the new President and the new Commission have to take is clear. They must behave in practice, even though they are not yet able to do so by right, as a proper European government, with all the transparency and efficient organisation and management that this implies. As Mr Bourlanges said, the technocrat culture must give way to a culture of democracy.
I think this is where the Socialist Group is to be congratulated, since it was our patient strategy which lanced the boil that was sapping the institutions. Instead of going in for politicking, squabbling and settling scores, we pushed Parliament into making a political gesture, and if the European Union emerges the stronger for it, then it will be thanks to the actions of our group.
Mr President, can I first of all make an observation on behalf of many Members about the gross discourtesy of the Commission in not being present for this debate. To its credit the Council is at least represented by Coreper.
I am probably the least surprised person about the findings of the Committee of Wise Men, because, as many colleagues know, since 1990 I have been pursuing a fraud in DG XXIII. This has been amplified by the report but there is nothing new in it. My view is that the report by our colleague Mrs Wemheuer from the Socialist bench who has not spoken tonight and who resigned in protest at the position of the Socialist Group before Christmas from the Committee on Budgetary Control did indeed examine the institutional questions which were supposed to be examined by the Committee of Wise Men.
Paragraph 1 of the resolution passed by the Parliament in January actually required the Committee of Wise Men to examine the way in which the European Commission systematically covers up fraud, mismanagement and corruption; and that is not in the report, especially if I may say so in relation to the saga on tourism. All we have actually seen is a delay of three months from the report by Mr Elles, which was sent back to ommittee in December despite the Socialist wishes. That contained a number of reforms which could have been put into place even then. Mr Van Buitenen's testimony on 9 December was widely circulated in the Parliament and had all the information needed by the Parliament to move to a motion of censure, possibly of individual Commissioners, at the time. So the crisis that has developed over the last three months must be laid very firmly at the feet of Mrs Green. I described her as the most confused woman in Europe and still believe that is the best description of her.
So the report we have seen debated this evening is Van Buitenen II. There is very little new in it, and I would simply say to the Council that the Wise Men's report, if it recommends a fundamental change of the Staff Regulations and the way in which the Commission itself operates, will have achieved something.
May I just point out to the House that at no stage in the last eighteen months has any Member State made any request through Coreper or otherwise for the reform of the institutions. It is high time they did.
Mr President, the conclusions of the Wise Men's report are quite clear. The Commission has lost political control of its administration. That is in fact the most frightening conclusion of the report. It means that staff in the Commission can just go on in the same way, without any control or overall political guidelines. In such a climate, corruption, nepotism and irregularities can thrive. Fortunately, the next Wise Men's report will be a shake-up of the civil service culture at the Commission, and that is where the biggest battles will be fought. We need a comprehensive staff reform, which in my view should include an end to jobs for life and introduce fixed-term contracts instead. Of course, there should not be any witch-hunt against officials in the Commission as such. Many of them work diligently and well, but it should be possible to get rid of the rotten apples. It will be a tough battle. The staff organisations will fight tooth and nail when they see their unrivalled privileges disappearing. The Wise Men's report places a collective responsibility on the Commissioners. They have at last accepted that responsibility and resigned en masse. We can see that, because they are not here this evening. Parliament would have dismissed the whole Commission if they had not resigned of their own accord.
The Danish Social Democrat delegation is therefore unanimous in not voting for the restoration of a Commission which is almost identical to the one we have just dismissed. It is not a question of personalities, although one person tried to make it so. It is a question of principles, and we would like to call upon our colleagues to set aside national party political considerations. New blood is what is needed.
Finally, I would like to reprimand the Council. There must now be an end to the politics of the 15 rubber stamps. The national governments have shown no responsibility at all in this matter. Year after year, they have approved the accounts without batting an eyelid, so perhaps we should consider sacking the Council next time round. And I would like to say to my friend Mr McMillan-Scott that I think it is a common trick to malign Mrs Green when she is not present, but that is typical of what the Conservatives in England stand for. They are a common crew!
Mr President, the crisis which has been brewing for months in the European Commission and which has now culminated in the resignation of the Commissioners has sent out a clearly visible and long overdue signal. Brussels has its own Watergate, and conclusions now have to be drawn so that the crisis of confidence between the European Parliament and the Commission, between the public and the European Union in general, can be overcome. The Commission crisis is not confined to that institution alone. On the contrary, it is a crisis of the European Union. To dispel it, we need short-term measures and lasting reforms. One of the short-term requirements is the nomination of a new President of the Commission by the Member States, in Berlin if at all possible, and the Commissioners who were explicitly criticised in the Wise Men's report must not be part of a future Commission.
Among the lasting reforms are the earliest possible establishment by the Council of a procedure that will make it possible to call individual Commissioners to account in the event of misconduct, mismanagement and fraud. The unavoidable tasks facing the European Union are completely divorced from present-day political reality. The Treaty of Amsterdam already provides for considerable improvements in this respect. These alone, however, will not suffice. A procedure for calling individual Commissioners to account must be laid down at or before the next intergovernmental conference. A sustained improvement is also required in the fight against fraud. Eighty per cent of all EU fraud takes place in the individual Member States. If that scandalous situation is to be remedied, we need more than just an independent Anti-Fraud Office; the European Court of Auditors must also be given wider powers. It must be able to investigate cases of fraud at the scene of the crime, in cooperation with regional and national authorities and supreme courts.
Parliament's right of scrutiny must on no account be diluted. The Wise Men's report was useful, but it should be completed by 20 April, and above all it should carry out an investigation at the level of officials. It is unacceptable for this Commission to operate on the principle that Commissioners may come and go but mandarins are forever.
Mr President, the European Commission resigned because the Committee of Independent Experts which investigated its activities found that it had been mismanaged. President Santer made what was absolutely the right decision and accepted full responsibility. This process has shown that it was immensely important to have set up this independent committee, as it is only because of their work that we have been able to get to grips with the real problems. Without it we would have merely swept matters under the carpet, as it were, having had two or three token resignations from Commission members. Reading this report now, it seems unlikely that we would have had sufficient justification for dismissing everyone.
We have to bear in mind, however, that we will need to cooperate extremely closely with the Council in the future. The new Commission must be appointed quickly, and it was very good to hear the President-in-Office of the Council say that the principles of the Treaty of Amsterdam would be respected in this connection. Nevertheless, while we ponder these images of power, we must remember that the most important matter on the agenda at the forthcoming Berlin summit is the approval of Agenda 2000, and in the light of the current situation it is vital that Berlin should be a success.
Certain speakers here have proposed that the new Commission might include members of the current one. I believe this has to be examined on the basis of what we want from the Commission. The aim must be to improve the Commission's work and management culture, and we must have Commissioners who can do this. The current situation should be exploited thoroughly. We need time and energy to bring about reform, and capable people to manage it.
Mr President, Jacques Santer has shown great political courage. By resigning along with all the rest of the Commission, he has shown that he accepts full responsibility, and I admire his honesty. However, I also regret the fact that a Commission which has done excellent work throughout its term of office should have been forced to resign. If Mrs Cresson had resigned of her own accord last January as she should have done, when her dubious practices were already widely known, we would not be in a political crisis in Europe today.
I hope that the kind of national tricks that Mrs Cresson got up to will no longer be possible in the new Commission, a new and strong Commission which I hope will have the endorsement of the newly elected Parliament in June.
I would also like to take this opportunity to pay tribute to Jacques Santer and most of his Commission, which has launched some historic projects: the euro, enlargement, Agenda 2000. He was also determined to carry out fundamental reforms to make the fight against corruption more effective.
It is through the irony of history that the Santer Commission has become the first victim of its own reforms. Let us hope that the measures it has taken will enable its successor to be more transparent, democratic and effective.
President, I am really appalled at the remark of the Tories and their leader this evening but I am not surprised. It just confirms what I have always thought about them.
This report, however, gives us an opportunity for a fresh start. By 'us' I mean all the institutions of the European Union. Reform of the Commission is the start. The Council of Ministers and the national governments also need to examine themselves critically and ask if they have always acted in the best interests of our Union.
The Council of Ministers will make very important decisions this week which we know will have a long-lasting effect on the future success and credibility of the European Union. Let us hope that they make these decisions in the same spirit of openness and accountability and respect for democracy that they rightly demand of the Commission.
The Commission has been found guilty of malpractice. I would suggest that the way to remedy this would be firstly that all appointments and contracts be openly advertised, decided independently and scrutinised by the Parliament. The Commission staff should cease empire-building and behave collectively for the good of the Community.
The practice of there being a de facto national quota for senior staff appointments in the Commission must end. The Commissioners should be entitled to appoint a personal cabinet but this should be done with complete transparency. Each Commissioner should have to justify the appointments by publishing details of the individual's qualification for the job to an independent assessor. Each cabinet member should be absolutely required to leave office with the Commissioner. No more parachuting into important Commission staff positions.
With regard to the role of national governments, these and other reforms are badly needed. The public must be made aware that it is often the practice of governments and the Council of Ministers to blame the Commission when things go wrong. As has been pointed out here, most EU funding is actually administered by national governments and there is considerable evidence of fraud and malpractice in this area. It is the responsibility of governments to address that.
And finally, President, I would say that with regard to the role of the Council of Ministers, we know that they meet in private. They are one of the few remaining governing bodies anywhere in Europe where decisions are taken behind closed doors, and this must stop.
Mr President, the uncompromising final paragraph of the conclusions of the report is undoubtedly controversial. According to this paragraph, despite the dilution of political responsibility observed during the inquiry, the Commissioners should accept this responsibility as a body. Faced with this conclusion, the Commission had no alternative but to resign, which it has done with its dignity intact.
This crisis has come at the worst possible time, with the European Union in the final stage of the Agenda 2000 negotiations, the outcome of which will to a large extent determine our collective future, and in particular the future of the cohesion countries, including my own, and of the applicant countries from Eastern Europe and of our farmers. The frenetic demands made by certain political forces to get rid of this Commission makes me suspect that it would suit them to have a weak Commission, because a weak Commission would in theory be easier to bend to their minimalist views on the future of the European Union.
I believe that it would be more reasonable to keep this Commission on in a caretaker capacity, as it is familiar with the dossiers being negotiated and could therefore guarantee more rapid, effective and well-balanced negotiations. Nevertheless, we are open to other reasonable solutions. The important thing is that the pace and the balance of the negotiations on Agenda 2000 should not be affected and that the strategic interests of the Union should not be jeopardised. I also want to emphasise that I am against a second report by the committee. We need a strong Commission in which political responsibility outweighs bureaucracy. We need Parliament to actively pursue its budgetary control functions and we need a body that will fight effectively against fraud. If what we have now is not adequate, then we need to carry out whatever reforms are necessary. But we cannot perpetuate exceptional arrangements. It is time for the institutions to act and to accept their political responsibilities.
Mr President, I should like to begin by paying tribute to my fellow-countryman, Jacques Santer, who is not in my party but whom I respect for the important political work he has done as President of the Commission. I would like to underline his political successes, but also the circumstances that led to his downfall, for which his own political group, the PPE, bears considerable responsibility.
As everyone here has said, we need the swift appointment of a strong new Commission that can carry out root-and-branch reforms. However, while I naturally agree with this in principle, I would also stress that we shall be in an entirely new situation.
The new Commission is to be approved by Parliament, which will also vote in the new Commission President on the basis of the Commission's programme. There is to be a new relationship between Parliament and the Commission, and it will be the Commission and its programme that Parliament will be approving for its term in office. So in approving the Commission, Parliament will be bound by a sort of contract for the term of office, and it will have to be disciplined and show political maturity. There will have to be a stable majority if the Commission's proposals are to be implemented, and Parliament will no longer be able to make do with the kind of fluid majorities that expose it to the risk of blackmail, particularly from eurosceptic or anti-European groups.
The parliamentary democracy that is now being introduced in Europe also requires Parliament to be legitimised by its electors, and this is why I do not agree that it should be the old Parliament that approves the new Commission. It should be the new Parliament elected on 13 June.
Mr President, the Social Democrats must bear a large part of the responsibility for the institutional crisis in which the EU now finds itself. Last December, they voted not to hold the Commission responsible for its administration. That decision, together with the attitude it reflected and which preceded the vote, meant that the Commission felt under no obligation to carry out reforms at an early stage, thereby possibly avoiding the present situation. In January, the Social Democrats also lent support to the Commission by voting against the censure motion.
In our present situation, we need a new Commission whose mandate will last until the year 2000 to take over before the European elections in June. Any other solution would not be understood by the voters. The Commission also needs to play a central role in taking initiatives and in ensuring that the Treaty is respected. With so many important issues on the agenda, it is essential that the policy-making work continues.
Whatever the different governments may say, the new Commission's mandate should last only until the end of the year. The newly elected European Parliament should approve the appointment of the President of the Commission and the Commissioners for the period 2000 to 2004. The result of its vote should be respected, in accordance with the Treaty. Several factors serve to complicate both the process and the timetable: the Commission has to be appointed in two stages; the present Parliament's remaining mandate is so short; and two different Treaties have to be applied. The importance of the role of the European Parliament in this process stands out clearly. The Council of Ministers has not instigated any administrative reforms. However, if what Parliament says is to carry any weight, it is essential that no criticism can be levelled against its own position. It is fortunate that Parliament, on various occasions, has carried out major changes in its own working practices. A new proposal for a Statute for Members of the European Parliament has been submitted to the Council of Ministers for approval. This issue also needs to be settled before the European elections.
Mr President, the resignation of the Commission in the wake of the report published by the Committee of Wise Men was the right decision. Since March 1998 Parliament's Group of the European People's Party has systematically highlighted failings in the work of the Commission. The results of the report which led to the resignation simply repeat in black and white the findings of the Committee on Budgetary Control. It would have been reasonable to expect those Commissioners charged with negligence, mismanagement and nepotism to have known when to resign themselves, in the light of information obtained earlier, especially as Parliament does not have the power to dismiss individual Commissioners. In the future we will need to analyse the make-up of the institution and examine the functions of Commission officials. Continuing the work of the Committee of Wise Men, is, however, not the solution. Parliament now has the means to monitor the Commission's activities. It is Parliament's task to ensure that the positive reforms now under way in the Commission are carried out and that any problems that emerge are promptly dealt with.
The situation is an awkward one at the moment as far as the Union is concerned. A temporary Commission must therefore be swiftly appointed, so that the Union is capable of operating as soon as the new Parliament commences work after the elections in June. Naturally, a temporary Commission would only operate until the end of the year, when the new Parliament will carefully consider the choice of Commissioners for the next five-year term. We do not need a Commission made up of failed politicians or those who have been put on the shelf in their own countries. In considering the choice of Commissioners we have to take account of the candidates' ability to manage the affairs of the Union and to bear both individual and collective responsibility for their decisions. Parliament has now brought about a huge change in policy and it must be ready to take the responsibility for seeing the reforms through to the end. We are now altering the course of the Union, making for a more transparent and democratic people's Europe.
Thank you, Mrs Matikainen-Kallström.
I have received eight motions for resolutions to wind up the debate, pursuant to Rule 37(2).
The debate is closed.
The vote will take place tomorrow at 3 p.m.
The sitting was suspended at 8.35 p.m. and resumed at 9 p.m.
EAEC accession to KEDO, EU-DPRK relations
The next item is the joint debate on:
the report (A4-0104/99) by Mr Tindemans, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the agreement on terms and conditions of the accession of the European Atomic Energy Community to the Korean Peninsula Energy Development Organisation (KEDO) (C4-0483/97); -the oral questions by Mr Spencer, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, to the Council (B4-0147/99) and the Commission (B4-0148/99), on the European Union's relations with the Democratic People's Republic of Korea.As the President said at the beginning of the sitting, the Council has indicated that it is unable to be present because of work connected with the preparations for the European Council meeting in Berlin.
Mr President, as the House will appreciate, we are dealing here with a very serious matter, namely KEDO and relations with North Korea, a country which is totally isolated at present and which is in the grip of acute food shortages. So this is a most serious debate. I shall confine myself to three points.
Firstly, KEDO itself. We have already held one debate in Parliament to discuss an initial tranche of funding. KEDO came into being as a result of a project to prevent the proliferation of nuclear weapons in North Korea and draw North Korea more closely into the international community. In 1993, there was a fear that North Korea might obtain nuclear materials from its Soviet-type nuclear facilities, graphite moderator reactors, with a view to putting them to military use. This fear was further intensified by the North Korean threat to leave the nuclear non-proliferation treaty. An agreement was concluded with the United States whereby North Korea would freeze its nuclear programme and possibly close down its nuclear facilities, in exchange for the building of two light water reactors and in the meantime receiving supplies of heavy fuel oil.
So KEDO was a US initiative, although South Korea and Japan helped to carry it out. It may seem odd to seek non-proliferation by building two new nuclear facilities. But these facilities, light water reactors, are not only safer to operate but also harder to use for military purposes.
The European Union was then launching its new strategy for Asia, to develop better relations between Europe and Asia. Membership of KEDO was therefore consistent with this policy and was intended to improve security in north-east Asia. It would also show solidarity with our Asian allies and might also bring economic benefits to European industry through the US involvement, since European firms would be eligible for KEDO contracts.
The foreign policy aspects of joining KEDO are therefore significant. Parliament's Foreign Affairs Committee devoted 18 months and lengthy discussions to preparing a report which was as complete and accurate as possible. It also worked with the Committee on Budgets and the Committee on Research. The other committees directly concerned by this report favour joining KEDO and think that Parliament should do its job and make that accession possible, including in financial terms.
I must take this opportunity of saying straight away that we were able to work extremely well with the Committee on Research and Technology and the Committee on Budgets, with Mr Ford and Mr Brinkhorst. It was a delight, and often when the three of us consulted, we were all in agreement on the conclusions.
There was one problem. The Council decided that the accession agreement would be concluded under Euratom. The treaty on which Euratom is based does not contain any obligation to inform or consult the European Parliament. The Council and Commission undertook to do that on a voluntary basis. But European membership of KEDO will mean expenditure using funds from the budget. The three committees and the House as a whole realised this, and so there was a chance that this spending might not be approved unless agreement could be reached to involve Parliament in future international agreements concluded under the Euratom Treaty.
Well, Mr President, thanks to contacts and an exchange of letters, we have already reached agreement on the first tranche which I mentioned. But now what do we find? We, the three rapporteurs plus an official, visited North Korea from 5 to 14 December. On 15 December a new agreement was signed by Euratom, that is to say with the involvement of the European institutions, an agreement with Canada. I am no troublemaker. I do not want to stir things up unnecessarily, but this is totally unacceptable for a directly elected Parliament which has responsibilities and which has to answer to its voters. We cannot agree to the conclusion of something like this, since we shall be required to pay for it, since we shall have to authorise the expenditure for it. We cannot accept that unless we are properly informed and consulted.
There has been a flurry of activity over this in the last few days, but I shall not dwell on that. In the Foreign Affairs Committee, Commissioner Brittan made a statement which gave us the impression that we were moving towards an agreement. We have now seen a letter this afternoon to the President of Parliament, signed by Sir Leon Brittan, telling us how the Commission plans to handle such matters in the future. I am pleased to say at this point that we are quite happy with this letter. We are also reassured by what Sir Leon said in the committee about how some paragraphs are to be interpreted, so we are able today to commend the entire KEDO dossier to the House.
But there is one more point I would like to make. When we were in North Korea we had some quite fascinating encounters, we three rapporteurs and the official accompanying us. Clearly we were going ask for meetings with the leading figures, and we got them. We talked, sometimes at considerable length, with the president of the National Assembly, the foreign minister, the deputy foreign minister, the energy minister, the spokesman-general for the army, and so on. We got a fair impression of how things are. As I said, there are acute food shortages in this country. It is totally isolated. We came to the conclusion that humanitarian aid has to continue and that cooperation with the authorities there must improve, so that the help we offer can be more effective. We naturally came to the conclusion that we must do everything possible to prevent proliferation, to coax the country out of its isolation and into the family of nations, and that KEDO can help to achieve that. We think the Koreans would be prepared, if invited by the House, to meet with Members of Parliament here, and with the specialist committees. We advocate this in the motion for a resolution we have tabled. And we think that better diplomatic contacts may produce results. Of the 15 Member States of the European Union, only Sweden has an embassy - just Sweden, none of the others. Might the Koreans not open a liaison office here? Might we not strengthen our diplomatic presence there, with the European Union taking an initiative to that end? We advocate both these things. But I will say no more on that particular subject.
My third point concerns the two questions asked by Mr Spencer. Perhaps I can just quote them. They are as follows: in the light of the recent establishment of a political dialogue with North Korea, will the Council state its views on the possibility and desirability of further developing relations between the European Union and its Member States and North Korea? How does the Council assess the current security situation in north-east Asia? What discussions on this situation have been held, or are likely to be held, with the Republic of Korea, Japan and the United States?
His second question was: 'in the light of the recent establishment of a political dialogue with North Korea, will the Commission state its views on the possibility and desirability of further developing relations between the European Union and its Member States and North Korea? How does the Commission assess the current security situation in north-east Asia? What discussions on this situation have been held, or are likely to be held, with the Republic of Korea, Japan and the United States?
Mr President, I am speaking in two capacities - for the Liberal Group and also for the Committee on Budgets. It is quite ironic that on the same day that we are debating the consequences of the resignation of the Commission, we should also be discussing the question of KEDO. The Committee on Budgets, in a sense, has been the auxiliary committee. For us it was very clear when the Council decided unilaterally at the end of February 1996 that KEDO would be supported by financial resources entered in the budget, that the Committee on Foreign Affairs, Security and Defence Policy, which had not been not consulted, should give its opinion. That story has taken quite some time and still at the present time there is a reserve in the European Union budget.
The fundamental reason has to do with the debate which we had earlier today. It has to do with democracy and accountability. Therefore, it has to do with the question of whether in the future we will have the possibility in this Parliament of discussing the very fundamental question - as all normal national parliaments do. The Euratom Treaty is 40 years old. It provides very extensive powers to the Commission and the Council. It provides no powers to Parliament. So, when the Commission chose to enter into the agreement, it chose Article 101 of the Euratom Treaty and this Treaty does not provide even for consultation with or information to Parliament.
It is on those grounds - and I say this unabashedly - that the Committee on Budgets decided to put the resources in reserve until the Foreign Affairs Committee and the Committee on Research, Technological Development and Energy were adequately involved. We have been acting on behalf of these two committees. In substance it is very clear that it is not the Committee on Budgets that will decide whether or not we should enter into an agreement on energy cooperation with North Korea. It is against that background that we are pleased to hear that the Commission recognises that the times are changing. We look forward to hearing Sir Leon Brittan, on behalf of the Commission, reading out the results of the discussions we have had and which I hope will lead to a situation where we will have more accountability on Euratom matters in the future.
It is again very ironic that on a day like this the Council is not even represented at political level and it shows that maybe the next battle for democracy will not be with the Commission but with the Council.
Speaking on behalf of the Liberal Group, we welcome the fact that the European Union has a strategic energy and foreign policy involvement in North-East Asia. We also welcome the very active involvement of Sir Leon Brittan on behalf of the Commission. It is against that background that we were deeply disappointed that it was not possible to find an adequate institutional arrangement for this particular point earlier. The Liberal Group fully supports Mr Tindemanns' view that it is not only with South Korea but also with North Korea that a new relationship should be developed.
I would like to ask one question of Sir Leon. This morning in the International Herald Tribune there was a strong plea for a new approach to North Korea. Apparently the Japanese are more reserved than the South Koreans. We should strongly support the 'sunshine' policy of President Kim Dae Jung who has suffered more than anyone in South Korea from the tensions which have existed for more than 40 years between South and North Korea. It is against that background that we would like to give our support to a KEDO agreement and also to new relations between Western Europe and North Korea.
Mr President, like Mr Brinkhorst I am also speaking in two capacities, firstly on behalf of the committee, and secondly on behalf of the Socialist Group. Firstly, I should like to congratulate my two companions in this long endeavour: Mr Brinkhorst and Mr Tindemanns. We started this process on 21 November 1997. If I had known I was going to spend so long with them I would have checked with more care who they were going to be. However, I could not have picked two better companions. We spent a whole week together in North Korea and ten and a half hours in meetings with the deputy foreign minister. This would have produced any personality clashes there might have been.
Equally, I should like to thank Sir Leon Brittan for all his efforts to try to reach an agreement between the Commission and the European Parliament. It has been a long, hard road. I will not go into the detail because the points have been raised by the two previous speakers. We now have an agreement that I think Parliament can accept on the basis of the letter which has been sent today. I am deeply disappointed that the Council of Ministers, which apparently accepted an oral question for debate on relations with the DPRK, has failed to send anybody to participate in the debate. Perhaps they have been delayed and I should be glad to hear from you, Mr President, if that is the case. I presume we are expected to work out the Council's view on these matters by some form of telepathy.
KEDO, as you have been told, is a project to build two light water reactors to substitute for Russian design Chernobyl-style reactors that were under construction in the DPRK and which have the ability to produce weapons-grade plutonium. To try and resolve that problem we have the US-DPRK Framework Agreement of 1995. The European Union was asked to contribute to that and this is what this comes from. The Research Committee's view was one of critical support. We have a series of concerns. Firstly, a financial hole it still exists. Japan's contribution of US$1 billion and the Republic of Korea's 60 % and the European Union's US$85m do not make up the full cost of the project. It is unclear how the gap is going to be bridged.
Secondly, we are concerned about how the United States is delivering the promised heavy fuel oil which is meant to act as a bridge until these two nuclear reactors come on line. It is being fitfully delivered. North Korea is a deeply suspicious country. We in the European Union might understand that the checks and balances of the US constitution mean that President Clinton cannot always clearly deliver on his promises but we can hardly be surprised that the North Koreans take a different view when, in the coldest month of the year and when energy is most needed, there was a failure to deliver heavy fuel oil to the Sonbong oil-fired power plant.
Thirdly, we are concerned about the fact that KEDO is a bat without a ball. There is no money being put forward to connect the two nuclear power stations into the North Korean grid system. This is only going to cost $100m or $200m, comparatively small beer compared to what is being spent on the KEDO project as a whole, but, clearly, if you do not have the bat and the ball, you cannot play the game. Fourthly, we are concerned about the lack of clarity on the allocation of these enormously large contracts and whether European industry is going to get a fair opportunity to bid. Despite these reservations the Research Committee voted in favour of the programme. We believe that, overall, it serves our best interests as a Parliament and as a European Union in demonstrating our role in East Asia.
This debate is not only about Mr Tindemann's KEDO report. It also refers to two oral questions to the Council and the Commission with respect to future relations with the DPRK. We have been supplying humanitarian aid for some years following a series of natural disasters - flood, drought and tidal waves - that tipped what was a barely sufficient North Korea firmly into the red as far as food production was concerned.
There is severe malnutrition in North Korea. A recent World Food Programme report indicated that 16 % of children between the ages of 1 and 6 are so badly malnourished that they suffer from permanent brain damage; 45 % of children are so badly nourished that they will be permanently stunted. So, 300 000 to 400 000 0-6-year olds are permanently brain-damaged and 1 000 000 0-6-year olds are permanently stunted. Therefore, I welcome the new agreement to supply further food aid of something over ECU 30m and to target children under 12 and lactating mothers.
I welcome the agreement by the North Koreans on monitoring. After the events of last week it is vital for us in Parliament to be assured that the Commission is spending the money in the appropriate ways. I welcome also the assistance on agriculture - new techniques and maybe even new crops. I am disappointed, however, that nothing is being done in the non-nuclear energy sector. While I was there on the delegation I visited a coalmine and a thermal power station. Firstly, there was no power so the coalminers had to be evacuated. No coal would therefore be produced over an eight-hour shift and the power station only had three days' supply. Both were extremely primitive and I speak as someone whose family were coalminers in the United Kingdom in the 1950s. Compared to the cost of KEDO, one-tenth of 1 % of the KEDO project would boost productivity in the coalmining industry - it has been estimated - by something like 25 %, and modernise elements of coal-fired power production.
On the political side I welcome the result of the Council's low level political dialogue with the DPRK and support the idea of a second meeting when the time is right. I welcome the Commission's communication on Korea calling for critical engagement. All I ask is that we move quickly. The situation is critical. We should not miss an opportunity. I know the North Koreans have asked for a liaison office to be opened in Brussels. I hope we can agree that can happen, subject to reciprocity in Pyongyang, and that subject to the necessary agreements we can move on to more developed relations.
Finally, I welcome the paragraph in the report that asks for a delegation to come here from the DPRK's Parliament. We will have hard and difficult negotiations with them but the dialogue has to start somewhere.
Mr President, ladies and gentlemen, may I say first of all that I am pleased that the general issue regarding Parliament's role in Euratom agreements has been settled and I can assure you that the Commission services will implement the practical arrangements we have arrived at. Before setting those out, I want to say that I very much agree with what Mr Tindemanns said about the role of KEDO as part of our Asian strategy and being an important contribution to it. We will come to North Korea in a moment but we have to look at our policy with regard to the region as one which has to be integrated, comprehensive and positive. As far as the problems we have had with Euratom agreements, I am grateful for what has been said about my own role in resolving them. I can assure you that I absolutely agree with Mr Brinkhorst that times have changed and we have to reflect that in what we are doing.
The measures the Commission intends to take are set out in a letter that I have sent to the President of the European Parliament today. That letter states first that at the beginning of each year, the Commission will provide a list of all the relevant Euratom agreements under Article 101(2) which are under negotiation or for which negotiations are to be launched in the coming year. This list will be regularly updated and forwarded to Parliament under the necessary conditions of confidentiality. Secondly, the Commission will provide oral information on request to the relevant parliamentary committee on the conduct of the negotiations under the necessary conditions of confidentiality.
Thirdly, the Commission will forward the proposals for conclusion of the relevant Euratom agreements to the Parliament at the same time as they are forwarded to the Council for approval. That is a significant procedural innovation since it provides a guarantee to Parliament that it will be informed before the Council has taken a position on the conclusion of these agreements. Thus Parliament will have the opportunity to make its views known before a decision is taken to conclude the agreement in line with the commitments made in our earlier exchange of letters.
I should add that the time it takes for the Council to reach a decision on conclusion is generally fairly lengthy. That leaves ample time for Parliament to express its view if it so wishes. In those cases where the Council may wish to take a particularly rapid decision, the Commission will duly inform the Parliament of this possibility. Fourthly, by way of a letter, information will be provided on the relevant agreements under Article 101(2) Euratom which are currently either under negotiation or for which a decision or conclusion has not yet been taken. The agreements referred to represent all agreements covered by Article 101(2) Euratom which are under negotiation or for which negotiations are to be launched in the coming year.
Finally, in order to ensure that there is no further misunderstanding between the Commission and Parliament, the Commission will also convey separately to the Parliament all relevant texts and agreements which should have been covered by our understanding during the latter half of last year and the beginning of this year. That is what the letter says.
With respect to the report on the KEDO Accession Agreement it is a well-presented and interesting document which addresses the fundamental aspects of the KEDO initiative. The visit of the parliamentary delegation to North Korea was regarded in a very positive way by the international community and I am grateful for the degree of attention Parliament has given to KEDO. I particularly endorse the conclusion which states that Parliament considers that the European Union should play a role in reducing the risk of nuclear weapons proliferation, increasing nuclear safety and encouraging the development of better relations between the DPRK and its neighbours and that membership of KEDO will enable it the better to play that role.
We are fully playing that role in the implementation of the Accession Agreement. We attend all KEDO board meetings and negotiating meetings with North Korea. The EU has staff in KEDO, including at director level, is following the procurement aspects - and here I can assure Mr Ford that we have every intention of ensuring that Europe gets a fair crack of the whip - and Europe has the chairmanship of the important International Nuclear Safety Advisory Group. We are paying our financial contribution which helps to ensure that the DPRK respects its non-proliferation pledges and we were pleased to note that the DPRK is now going to allow access to the so-called underground facility so as to allay international concerns. Security aspects are fundamental to peace and stability on the peninsular and the KEDO project is contributing to reconciliation between the two Korean governments. Indeed, it is a unique example of South and North Koreans working together.
KEDO itself is a special organisation where we are cooperating actively with our American, Japanese and South Korean partners to help improve security in North-East Asia. North Korea is also aware of our involvement not only through KEDO but also via the political dialogue which I shall refer to in answer to the question and by the European Union food aid programme. Indeed, it is the case that the Commission negotiators have recently reached an ad referendum agreement with their DPRK counterparts on conditions for a new EUR30m aid programme for 1999. So we are contributing to a process of engagement with North Korea, seeking to encourage it to become a more responsible member of the international community.
We have to be realistic. There is an important, difficult and ongoing task to ensure security in North-East Asia and underpin the global non-proliferation regime. KEDO is a key part of that task and we will continue to remain in close contact with Parliament in the implementation of our participation in it. We will have to start preparing soon for the future of our participation in KEDO because the current agreement expires at the end of the year 2000 and we will be in close contact with Parliament following the procedures I referred to earlier. So I am very gratified to see that Parliament's opinion records approval of the Accession Agreement which will allow the release of the funds for the 1999 financial contribution. It is true that broader financial problems remain but the first thing we have to do is to play our part.
Turning to the question from Mr Spencer on the broader issue of relations with North Korea, I welcome the visit that was paid by the Members of the European Parliament to North Korea and I am glad that it was a successful bonding exercise. The negotiations I have had with the Members of the Parliament to deal with the KEDO problem have been a similar bonding exercise and I thank all concerned. There is no doubt at all, as far as relations with North Korea are concerned, that a crisis in the Korean Peninsular would have far-reaching consequences in North-East Asia and beyond and we have a responsibility, commensurate with our new role in seeking to be involved politically in that part of Asia, to do what we can to avoid it.
President Kim Dae Jung has strongly advocated greater international engagement as a way of handling the problem and I can certainly assure you that we fully support, as Mr Brinkhorst has urged us to do, President Kim's 'sunshine' policy. America too is conducting a wide-ranging review of its policy under former Defense Secretary Perry. We have been pursuing a policy of limited engagement illustrated by the food aid and other assistance programmes, as well as by KEDO. We are currently discussing how that policy may now be taken further forward. An important factor will of course be the policies which the DPRK itself pursues in key areas such as security issues, relations with neighbouring countries, human rights and so on. We also have to take account of the need to support our key partners in their dealings with the DPRK. The EU regularly exchanges views with our dialogue partners, including the United States, the Republic of Korea and Japan with regard to the situation on the Korean Peninsular. The idea that was put forward for further development in the energy sector is certainly one that we want to consider. Possibilities are being considered, including a study into alternative energy sources and/or the coal sector rehabilitation.
On the political side we obviously have to tread warily but not so warily that we do not make progress. That is the course we shall pursue and I am grateful to Parliament for its support for it.
Mr President, ladies and gentlemen, in his own inimitable way, the Commissioner has not only set out the problems but has also provided us with avenues to explore. We are grateful to you, Commissioner, for your letter, which - at the last minute, if I may say so - enabled us to reach our decision on the KEDO project. It might have come a little earlier, but we are pleased that you found the right approach along with our Three Musketeers. These really are three committed Musketeers, who care about the interests of the people in North Korea and about this issue. On behalf of my group I should like to offer my sincere thanks to Mr Tindemans, to Mr Brinkhorst and also to Glyn Ford.
Although you, as a practised diplomat, tread warily but with undoubted success along the path of rapprochement and cooperation with other countries, you will permit me, as a Member of Parliament who need not be quite so diplomatic, to point out that the KEDO project, like others, must ultimately be judged by the conduct of the government of the Democratic People's Republic of Korea in terms of its military activities and its humanitarian inactivity. I do believe that the North Korean Government must finally provide conclusive evidence that its military activities do not pose a threat, particularly to its neighbouring states, and that they are not designed to pose a threat.
We call for access by independent inspectors to nuclear facilities, especially the underground facilities. We also really ought to expect the North Korean Government to declare at long last that it will not undertake any more test launches without giving prior notice. After all, Japan could not fail to perceive the totally unexpected test launch of a missile over Japanese territory as a threat. I believe we must surely agree that a country such as North Korea which is looking for support from the international community must naturally conduct itself in such a way that it is not seen to threaten or act in a hostile manner towards other states. So much for the military aspect.
As far as the humanitarian side is concerned, we are pleased to note, Sir Leon, that you have made progress on the question of providing food supplies for the population. But to be honest, I distrust any statistics released by the North Korean Government on the extent of the famine in North Korea. I certainly believe it to be essential that we keep in touch with the aid agencies on the ground, because I do not think that even this project can come anywhere near providing the volume of aid that is needed - and Mr Ford has given us some figures. The fact that North Korea has money for military actions but no money to buy food for its people is a contradiction that we cannot tolerate if we care at all for the people of North Korea. In that respect, I believe we should keep a very watchful eye on that situation, and we should expect the North Koreans to tell us the truth here and to assist us in ferrying supplies to the population, especially in the remote parts of the country.
Mr President, ladies and gentlemen, you may not be surprised to learn that I cannot see this whole situation in such a rosy glow as it has been presented here, especially by Sir Leon Brittan. We know each other only too well, of course, from the Committee on External Economic Relations. The few good points to be found in the KEDO programme, namely the desire to arrive at an alternative form of energy and to make a contribution to North Korea in terms of promoting reconciliation or improving people's living standards, are swamped by a whole series of points which Mr Tindemans presents in detail in his explanatory statement. Mr Ford has also told us what is really happening over there in North Korea. I cannot help wondering whether we should not be trying to solve quite different problems there at the present time, rather than helping to build two light water reactors. How is North Korea ever supposed to repay the debts it is incurring in this domain?
If we reply to this question by claiming that we need to have a foot in the door, economically speaking, and to profit from projects and contracts, then I have to say that this is surely a very mercenary approach; to put it more bluntly, we have taken a policy that is supposed to provide a country with a helping hand in its pursuit of development and have succeeded once again in turning such a policy on its head in spectacular fashion. We are building a new white elephant under the guise of development aid. That is surely not designed to provide long-term assistance. Reactors are to be sited somewhere in the landscape, and there is not even any certainty as to how the energy is to be transmitted from there. And what about the disposal of the nuclear waste? That, of course, is another question you have yet to resolve.
You may find that amusing, Sir Leon. But as an aid worker who has worked long enough in the shanty towns of this world, I have to tell you that this sort of solution is certainly not one that springs to my mind.
Let me conclude by stating the obvious, namely that the way Parliament has been treated throughout the period of the KEDO negotiations has been anything but brilliant. If you are now presenting us with a letter, Sir Leon, the content of which I can certainly endorse - well, I have to say that it may have come late, but at least it has come. However, we are being given sight of this at a very, very late stage in the proceedings. I know that you are always keen to inform Parliament and that you do that and come to our meetings. But in terms of substance - and let me make this very clear - we are usually sold short, because our questions often receive extremely flowery answers. That is something we very often experience in the Committee on External Economic Relations. Be that as it may, I have some different ideas of what would help these countries. For that reason, even though much of the content of the report may be right and proper, I regret that we shall have to vote against it.
Mr President, I have a suggestion to make. It would be a better idea to announce when the Council is present rather than when it is absent, since this is becoming the exception rather than the rule. It is also going to make it difficult for Mr Brinkhorst to cross swords with the Council if it is never here. It is a little late to be realising that instead of crossing swords with the Commission, we should have focused our energies on trying to get the Council out. But it is too late now, the damage is done.
Another thing: regarding the procedures for the vote tomorrow, I regret that we were not able to table amendments in the Committee on Foreign Affairs, Security and Defence Policy and had to table them directly in the plenary. It is going to add to our workload today, and it is also not in accordance with the Rules.
As for the substance of what has been said, I am absolutely dumbstruck. This will come as no surprise to someone like Sir Leon Brittan, who is more of a dreamer than a realist. When I hear people talking here this evening about crises and food shortages, I honestly wonder whether they really appreciate the scale of what is happening in North Korea. And yet the figures speak for themselves: two to three million people have died over the last four years. This has nothing to do with food shortages - it is a genuine famine, an out-and-out disaster, and it is not a natural disaster but a structural one caused by an insane, criminal and psychopathic regime which is worse than the worst regime in the Soviet Union or Ceaucescu's Romania.
We are talking here very earnestly about a nuclear programme, and our Green colleagues are right on this, in part: should we really be allocating hundreds of millions of euros to build nuclear power stations over there, even if they are less likely to be used for military purposes, when other solutions could easily be found? We are not asking for anything in return. We are providing food aid, and we are not asking for any reforms, although we know perfectly well that the agricultural production system is structurally quite incapable of meeting North Korea's needs. I find this totally incomprehensible. This agreement will be supporting a regime that is completely and utterly insane.
Clearly we will be voting against this report, but that is not enough. Perhaps when Sir Leon Brittan stops being such a dreamer and becomes more realistic he might think about the possibility of investing a few million euros in providing the North Koreans with information, instead of letting them starve to death without any knowledge of what is happening in the rest of the world. I think there are some fairly obvious things we could be doing instead of sitting back and watching Pyongyang fire off missiles and waste what little energy the country has left on totally insane plans. It is a mad regime and it must be brought down.
Mr President, I understand the Council is not present. Is that correct?
I repeat what the President said at the start of the sitting: the Council has announced - albeit with regret - that it is unable to attend because of duties connected with the preparation of the European Council meeting in Berlin.
I understand what you are saying, Mr President but I rise on Rule 40 which says that when questions to the Council have been placed on the agenda in time, that is to say three weeks before - and as far as questions of foreign policy is concerned this time limit does not even apply - they will be answered. I am speaking here in place of Mr Wijsenbeek who, as we all know, is a recognised expert on the Rules.
We are in a dilemma. The oral question plus the report are part of a package. The Council is not present tonight but we are also sitting tomorrow and I move that we suspend this item now so that before we vote tomorrow we have the reply from the Council. That is the logical thing to do. This Parliament is by now taken seriously by the Commission but apparently not by the Council. Could I have a ruling from you on this point, Mr President?
Mr Brinkhorst, we have come to the end of this debate. I understand your comment, which has been noted, but the discussion is over.
Mr President, you cannot say that the debate is over if one of the two institutions to which we addressed our questions has not even replied. It seems to me that it should be up to the President to ask the Council to give a reply. If you rule that we will not suspend the debate until tomorrow morning - and I understand that is implicit in what you are saying, though I would question it - could you a least say that the Council will reply in writing to the specific questions put by Mr Spencer on behalf of the Committee on Foreign Affairs, Security and Defence Policy and that we will have that reply tomorrow before the vote? It makes nonsense of a debate if there should be two institutions present. Sir Leon has given a full reply but the President-in-Office of the Council is totally absent. Can you reply to that point? My group's attitude will be very much determined by your reply.
Mr Brinkhorst, we shall ask the Council for a written reply, but I cannot tell you whether or not we shall have it by tomorrow morning.
I would now ask Sir Leon Brittan whether he wishes to comment further.
Mr President, I just wanted to say a word about some of the points raised by the last three speakers, and I will be brief.
I entirely agree with Mr Jarzembowski that it is essential that North Korean military activity must not present a threat. He has spoken in a very clear way. I would agree with and endorse it, and what we are doing is designed to deal with the security issue as much as anything else. It is indeed put forward explicitly as a way to engage the North Koreans and discourage them from the worst form of military threat that there could be - namely, a nuclear threat. It has to be seen in that context.
Mr Kreissl-Dörfler suggest that we really should be focussing on other problems. All I can say is that you have to ask yourself - and I would address this to Mr Dupuis as well - the extent to which we are able to do so with a country like North Korea. The fact of the matter is that the gravest threat that it presents to its neighbours is a security one and that in preventing that by the KEDO Programme or diminishing the risk of it in the KEDO Programme, we are actually making a contribution without which it would not be possible to think about any other sort of measures; and I would say to Mr Dupuis that the idea that a regime which has the horrific characteristics that he has described is one that is going allow our propaganda to enter, is frankly an unrealistic one.
I will say however to him that the new aid programme, in fact, is conditional. We have paid particular attention to securing adequate commitments from the DPRK on the monitoring procedures and on a reform policy for agricultural rehabilitation products with increased incentives for farmers, devolution of decision-making, revolving credit facilities and so on. In those circumstances, I really do think that, faced by what was hitherto regarded as an impenetrable regime, we have made substantial efforts both to engage them in the process of the reform and to reduce the security threat that they would otherwise present to their neighbours and the rest of the world.
Thank you, Sir Leon.
As I have said, we shall ask for a reply from the Council, which is represented by two officials here in the Chamber.
I have received a motion for a resolution tabled pursuant to Rule 40(5).
The joint debate is closed.
The vote will take place tomorrow at 3 p.m.
Emigration from Iraq and neighbouring region
The next item is the report (A4-0079/99) by Mrs Terrón i Cusí, on behalf of the Committee on Civil Liberties and Internal Affairs, on the influx of migrants from Iraq and the neighbouring region: EU action plan adopted by the Council on 26 January 1998 (5573/98 - C4-0124/98).
Mr President, as you have just stated, tonight we are going to debate an action plan on the influx of immigrants from Iraq and the neighbouring regions. This report was adopted on 26 June 1998, though Parliament was consulted only a few months ago, when the action plan had already been under way for almost a year. The Committee on Civil Liberties and I would have welcomed the opportunity to prepare a report on the measures proposed in this action plan at an appropriate time, and we felt that it was somewhat ridiculous to be called on to do so a year after the plan had been implemented.
In my capacity as rapporteur, I therefore wished to take advantage of the opportunity provided by consultation and present a political report on this plan and its implementation. Parliament should not be criticised for failing to put forward its opinion at a more appropriate moment as it was consulted at an impossible time. As we prepared the report, we put certain questions to the Council which, in our view, were crucial. We asked the Council how many people were involved and about the extent of the immigration. We asked about the result of the proposed measures, which had already been in force on the ground for almost a year, and we also enquired about the impact of the action plan on illegal immigration and on the criminal activities of those who traffic in people. We also wanted to know how many people had sought asylum and been processed since the action plan had been implemented.
I appreciate that such information can be hard to obtain. Nevertheless, I most earnestly hope that someone somewhere is in possession of it by now, though the Committee on Civil Liberties and Parliament most certainly are not. We have not managed to find out anything. No information has been made available to us, and we received no response to the questions we asked.
Notwithstanding this state of affairs, I attempted to analyse all the various aspects of the Council's proposal. It should be said in the Council's defence that this action plan represents an attempt to adopt a global approach to a problem which Parliament had already highlighted in a resolution on this issue dated 15 January 1998.
Certain aspects of the action plan have given me particular cause for concern. Firstly, I am unhappy that very different situations are being jumbled up together and dealt with in the same way under the plan. When we refer euphemistically to 'immigrants from Iraq and the neighbouring regions', we also include a Kurdish area torn apart by a political conflict which has resulted in strong repression. We are therefore dealing here with a displaced population seeking protection in more peaceful areas. The action plan refers to this in passing, along with actions aimed at other population groups which are indeed part of the same flow of migrants but for very different reasons. Mixed in with these we find actions directed against trafficking in people. We are in favour of measures against trafficking in people, but we believe that each of these specific issues should be tackled with the appropriate measures. A distinction should be made between asylum seekers, those who are fleeing a conflict, and the activities of those who traffic in people. Although the composition of this flow of migrants is undoubtedly varied, we do not believe that this is a valid excuse for failing to make the necessary distinctions.
In this context, we are also rather concerned about Turkey's part in the action plan. Given its geographical location, Turkey is bound to be the first country to receive these displaced people. It is essential, however, that their human dignity be respected. Turkey should allow the UNHCR to organise the initial reception process, particularly since, for refugees from northern Iraq and especially those from Kurdistan, Turkey is part of the problem and cannot therefore be considered a safe third country for these people. Respect for human rights and for the rights of minorities in Turkey must take precedence over cooperation and aid in this respect.
Finally, Members of the Council - I trust you are present in the House today, because if you are not, what we are engaged in is fairly pointless - could you please enlighten us as to what exactly an action plan is meant to be? We have no idea. We know all about joint actions within the framework of the CFSP, we know all about other procedures, but an action plan is something new, and we would like to be informed of the basis on which this decision was taken. It seems to us that the decision lacked a sound legal basis. We therefore call on the Commission to present a new proposal in three months' time, and for Parliament to be consulted before the Council takes a decision. We would also like information regarding the budget allocation for all this. We sincerely hope that such information does exist and that it will be made available to Parliament.
Mr President, once again the Council of Ministers is addressing itself to the European Parliament rather late in the day. It is requesting Parliament's opinion on an action plan, as the rapporteur has said, after this was adopted by the Council in January 1998 without prior consultation, as required by Article K.6 of the Treaty. Is the content of the action plan so insignificant that this oversight can be forgiven?
Quite the opposite. The problem that has to be solved is an enormous, complex and extremely difficult one. It has arisen in the most sensitive and inflammable region bordering on our continent. It is a running sore that is getting worse and spreading to many countries where streams of refugees are taking shelter. It is putting our humanitarianism and our civilisation to the test. The swarms of refugees and dispossessed persons, be they Kurds from Iraq or, for all kinds of reasons, outcasts from neighbouring countries, are being caught in the nets of those who trade in illegal immigrants and falling into lawlessness and poverty. Every day we learn of appalling events, the victims of which include women and children.
In her comprehensive and very thorough report, the rapporteur rightly calls for a new proposal to be submitted within three months and for consultations with the European Parliament to take place. Only in this way can Member States participate in this action according to the letter of the law. The Committee on Civil Liberties and Internal Affairs is unanimously agreed, and the Committee on Foreign Affairs, Security and Defence Policy has delivered a unanimous opinion. However, the rapporteur does not fail to point out the weaknesses, the naivety and the omissions that characterise this plan, which has been adopted in fits and starts. Nor does she deny that illegal immigration must be tackled with great severity, but this severe approach must not be indiscriminately merciless. It is hypocritical of us to ignore the fact that, in this way, the notion of asylum is discredited, when rejection or repatriation is often tantamount to a death sentence.
The fact that a central, governing role is being entrusted to Turkey, which has just such a past, with its violation of human rights, the state of its penal institutions and, in general terms, its inability to function in a proper judicial way, is simply a joke in very bad taste. The fact that it is being entrusted with such a role by the Council in respect of a problem which Turkey itself is trying to eliminate through military operations can only be seen as a very poor joke.
Mr President, looking at the European Union's action plan of January last, we see a great many sound measures, but also signs of panic. Measures were of course needed to cope with the exodus from Kurdistan and so on, but all those measures ought to have been taken much earlier. One might say that the Council had been fast asleep for years, and by the time it woke up the Kurdish migrants were already in Italy.
My first question is this: what has actually come of all the measures taken under that action plan? We have no clear picture of them. We think that Parliament really ought to be properly briefed on this. On the subject of briefing, another sign of panic on the part of the Council last year was that Parliament as a whole was not properly involved in the decision-making process. The rapporteur, Mrs Terrón, made this point and it is outrageous. That is tough talk, I know, and I mean it. We as Parliament should have given our opinion on these matters.
Last week saw the resignation of the Commission, but I think that the Council, in matters falling under the third pillar, has possibly treated Parliament even worse. So there is work to be done here. It means, as paragraph 1 of the resolution says, that there must within three months be a good overview and a proper new proposal on which Parliament is consulted. The European Commission has to provide that. I trust it will be able to do so.
This is also relevant to relations with Turkey. They continue to be difficult, of course. The ELDR Group believes that the dialogue with Turkey must continue on issues such as the acceptance of Kurdish migrants in the region and the improving of human rights generally. On these matters too, both the European Commission and the Council must keep Parliament properly informed.
Mr President, at this precise moment, when the subject of the Kurds is very much on the agenda throughout Europe, the measures proposed by the rapporteur, Mrs Terrón i Cusí, are urgent necessities. Her criticism of the action plan is warranted too. The European Union can use its policy as a means of ensuring that the people of that region are able to focus their lives on their homeland and to live on their native soil where they feel at home. As long as we in the European Union cannot eliminate the root causes of these refugee movements, as long as there is no peace in the region and as long as the political repression of minorities is common practice, we need an efficiently administered asylum procedure as proposed by the rapporteur.
My group also supports your proposals on dealing with Turkey as the country of initial reception for refugees from Iraq. It is very important to us that the organisation and implementation of this initial reception in Turkey should be entrusted to the UNHCR alone. We also subscribe to Mrs Terrón i Cusí's view that the Commission must present a new proposal, on which the opinion of the European Parliament must be heard, before the Council takes its decision. That would be an exemplary procedure and would befit the serious nature of the matter under discussion.
Mr President, this action plan shows once again that the mechanisms and procedures of the third pillar are not working and that European policy is reactive, not proactive, and devoid of vision. It is important to devise a policy for the long term. The plan designed for large numbers of refugees is largely rendered inappropriate by the decline in the number of refugees. This may mean that the policy has worked. But we do not have the information which would allow us to assess its effectiveness.
There is an urgent need for transparency and clarity in the assessment criteria. Consulting the European Parliament on the action plan was the first step. This policy must also be viewed in its foreign policy context. In this region where there is conflict, oppression and a flouting of human rights, we have to be very careful about sending back refugees. Sending Kurds back to Turkey at present is inappropriate, to say the least. Nor is Iraq's record one which justifies sending refugees back. We must be careful not to close our borders before we have conducted thorough analyses. It is vital for us to look at the deeper causes and resolve the problems on the spot. Let us hope that we can do so.
Mr President, in her report, Mrs Terrón y Cusí criticises the EU's action plan on the influx of migrants from Iraq and the neighbouring region. The report is critical both of the contents of the action plan and of the fact that the European Parliament became involved in this plan only after it had been adopted. On the question of form, I can understand the reason for her criticism. Parliament should have been able to have its say before such an important document was approved. At the same time, the implementation of the action plan is now the subject of a review.
As you probably know, the Council has set up a special high-level group to prepare action plans for Afghanistan, Pakistan, Sri Lanka, Somalia, Morocco and Albania and the surrounding area. In addition, the Council has asked the high-level group to review the implementation of the action plan on Iraq. The document which the rapporteur has laid before us is therefore extremely valuable.
The task of the high-level group is to formulate proposals as to who should be eligible to take advantage of the possibilities offered by the EU under all three pillars. The reasons are obvious: the situation differs from one country to another, so our migration policy should be adapted to suit the actual situation in each case. Naturally, the more political instruments we have at our disposal, the more flexible we can be. It also means making use of the whole range of possibilities offered by the Union, and Parliament's views are therefore also very welcome.
As regards the financing of the project in Turkey, the Commission still firmly believes that it is only feasible if we receive guarantees that human rights are being respected. Furthermore, it is also our confirmed opinion that the UNHCR should be involved in any attempt to start up an asylum project in Turkey.
In the report, the Commission is urged to introduce measures to speed up the asylum process. The House may be pleased to learn that on 3 March the Commission, at my suggestion, approved a working document which includes proposals relating to that very issue. The purpose of the document is to initiate a wide-ranging discussion with Parliament, the Member States and voluntary organisations on the framing of future asylum procedures in Europe. It starts by advocating a speeding-up of the asylum process, but without undermining the right of people to have their requests for asylum considered in a thorough and objective way. I passed this working document on to the Committee on Civil Liberties and Internal Affairs on the day it was approved. The Commission intends to put forward a formal proposal after the Amsterdam Treaty has entered into force. I assume that before then the Commission will be informed of Parliament's views.
In her report, Mrs Terrón y Cusí also mentions the need to help asylum-seekers and refugees to return to their countries of origin. I should therefore like to recall that, in December 1998, I put forward a proposal to establish a legal basis for a budget line covering asylum provision and repatriation. Naturally, I am very disappointed that the discussions relating to our proposals for temporary protection and burden-sharing have not made more progress in the Council of Ministers.
I am still convinced that vigorous efforts are required to deal with the widespread smuggling of human beings that is going on all over Europe. Two protocols to the United Nations Convention on international organised crime are currently under discussion. The first is intended to step up the campaign against the smuggling of different types of migrants; the second to prevent and punish, above all, the smuggling of women and children. We have a unique opportunity to reach a common position in the Council of Ministers when the negotiations are resumed. We should therefore decide quickly on a European set of principles, so that we can defend what we consider to be an effective strategy in that area. The issue is now under discussion in the Council of Ministers. For that reason, today's debate is of great interest as regards the further implementation of the action plan.
I gather that the Council is not present and that none of the questions put to it will be answered. I would ask you, Mr President, to inform the Council that, as rapporteur, I find its attitude unacceptable and humiliating. I am grateful to Mrs Gradin for the explanations she has provided, and I agree entirely with her. Mrs Gradin has always adopted a positive attitude towards Parliament and I truly appreciate it. Her attitude contrasts sharply with that of certain people who have not even deigned to be present today, as we discuss a plan of action that has been in force for a year and three months, and on which we have belatedly been invited to express an opinion. Mr President, I would ask you once again to convey my personal indignation to the Council and also my hope that answers to the questions put to it may eventually be forthcoming.
We shall certainly make that request. As I pointed out a few moments ago, the President announced at the start of the sitting that the Council would not be present. In actual fact - and this also applies to the previous debate - Rule 40 clearly stipulates that the institution to which a question is addressed has to give a reply. This is an unusual situation, and we shall therefore ensure that Parliament makes a specific request to the Council.
The debate is closed.
The vote will take place tomorrow at 3 p.m.
Application of Community law
The next item is the report (A4-0092/99) by Mrs Sierra González, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the fifteenth annual report on monitoring the application of Community law (1997) (COM(98)0317 - C4-0377/98).
Mr President, the Commission's annual reports on monitoring the application of Community law have two main functions: to provide information on how the Commission is monitoring the transposition of directives by the Member States; and to provide an account of the use made by the Commission of its discretionary power as guardian of the Treaties to initiate non-compliance procedures.
Concerning the first of these objectives, it has to be said that the Commission has made a significant effort in terms of the transposition of directives, particularly the directives relating to the internal market. As a result, the number of directives transposed into national law increased in all the Member States in 1997, and the results were particularly significant in some countries, such as Finland, Denmark and Sweden.
Nevertheless, we must also point out that the national transposition measures taken have not always resulted in the correct transposition of the directives into national law. Moreover, the majority of Member States did not adopt the national measures needed to transpose the directives until after the deadline for doing so.
With regard to the second objective concerning non-compliance, considerable progress has been made following the entry into force on 1 January 1997 of a new instrument - the voluntary notification procedure - which seeks to facilitate the swift and uncontentious processing of disputes on the basis of transparency and mutual trust. The introduction of this new procedure coincided with the proposal made by the Commission to the Court of Justice to the effect that once non-compliance has been established, a daily fine should be imposed until compliance is achieved, and this has led to substantial progress. The threat of such a fine has had a particularly dissuasive effect.
Much still remains to be done, however, as regards the implementation of decisions arrived at. Delays in their implementation have created a lack of trust in such decisions. In fact, 87 decisions handed down by the Court in accordance with Article 169 have yet to be implemented. Nevertheless, this represents an improvement on the previous year, as in 1996, 98 decisions were still awaiting implementation. Moreover, 34 decisions relating to Article 171 have still to be implemented. Not only do such delays in the implementation of the rulings detract from the credibility of the decisions taken by the Court of Justice, but they also have a deleterious effect on the image of all the institutions, making them appear inefficient.
Turning to other areas, an overall reduction in the number of infringement proceedings in progress has also been recorded, following the reform of the procedure to shorten the period of time between lodging a complaint or recording a case of non-compliance and the first decision on the basis. The number of infringement proceedings initiated concerning environmental issues and discrimination on the grounds of nationality has nevertheless increased in relative terms.
Despite the progress made - which certainly deserves recognition - much remains to be done concerning certain specific features of the procedures, such as the strict observance of the terms of any injunction and of the time allowed to evaluate a complaint or a petition, and giving plaintiffs the opportunity to have access to legal arguments which could affect the final decision on a complaint so as to facilitate possible appeals. All these issues will have to given serious consideration in the near future, in the interests of legal efficiency and of the transparency of proceedings as well as to guarantee the credibility of non-compliance procedures in the eyes of the public.
To this end also, we will have to encourage more detailed knowledge of Community issues among the legal profession and the general public. Subsidising training programmes and simplifying regulations would help in this respect.
In conclusion, I would simply like to say that it is unfortunate that this annual report has not followed up the recommendations made in the previous report, namely, extending the scope of the report to include new material relating to the implementation of international agreements the Community is party to, petitions and the transposition of social policy directives.
Mr President, this report by Mrs Sierra González is characterised by new proposals and new improvements, involving the simplification of Community law, better transposition of Community law into the national laws of the Member States, and easier access to Community law for the people of Europe. The fact that the Committee on Legal Affairs and Citizens' Rights has unanimously approved this text is proof of its more general acceptance, for which the rapporteur deserves our congratulations.
As rapporteur, I monitored the implementation of Community law in 1994, and since then I have not ceased to stress how important I believe it is to familiarise jurists with Community law. My amendment, which was incorporated into the motion for a resolution, calls once again on Member States and universities to make such study compulsory. The Schuman action plan to teach Community law to lawyers is an important move in the same general direction.
On the eve of the new enlargement of the European Union, the procedures to successfully incorporate derived law into the national laws of the applicant countries are of almost self-evident importance. This is the basis of my other amendment, also incorporated into the motion for a resolution, which calls on the Commission to provide all possible technical support.
For the countries of Central and Eastern Europe, there is of course the PHARE programme, but Cyprus and Malta, with which we hope negotiations will begin shortly, are not covered. The report now before us is the last in this fourth parliamentary term on the annual monitoring of the application of Community law, and it gives us the opportunity to point out the improvements made over those years thanks to the pressure brought to bear by the European Parliament, which has the power of codecision following the Treaty of Maastricht and is therefore a co-legislator.
The progress made in incorporating Community law into national law has been quite spectacular, and the implementation by the Commission of Articles 169 and 171 of the Treaty, with the imposition of penalties, has, as Mrs Sierra González has pointed out, compelled Member States to respect the decisions of the European Court far more than used to be the case.
In a few weeks, the Amsterdam Treaty will enter into force. The European Parliament will gain significant new powers of codecision, as well as powers in other areas. I would like to express my firm belief that this change will make a significant contribution to ensuring that European Community law moves closer to the people of Europe, and that there will be more transparency in the decisions of the European Union.
Mr President, I am pleased to see that the rapporteur, in paragraphs 9 to 15, adopts the same approach to Community law as last year's report, as well as the Larive report on business communications. We should like to see the procedures speeded up, for example by having regular three-monthly Commission meetings on these issues, a six-month time-limit, and so on. I hope that the new incoming Commission will adhere to any undertakings in this respect so as to ensure that the reforms can be effectively applied.
We were also pleased to hear the rapporteur mention that there should be more rapid access to the reasoned opinions of the Court of Justice; my colleague Mr Wijsenbeek is still waiting for an opinion on his case from the ECJ.
Much attention has also been focused on the clarity of Community law. We know that Parliament approved the guidelines set out in Mrs Palacio Vallelersundi's proposal for better Community legislation. Unfortunately, I have to say that the comments of the language experts relating to these guidelines have not been particularly encouraging: no language experts have actually been consulted. At the same time, we know that the English translation service is forging ahead with its attempt to 'fight the fog'. The Liberals have tried to focus attention on these efforts, but unfortunately we have still not succeeded in getting everyone to understand that Parliament should put pressure on the other translation services to make them see matters in the same way. The written language should be made more user-friendly. It is not we who draft the legislation who have to understand it, but the people who actually apply it. This would also allow us to make considerable administrative savings.
I hope and firmly believe that the Finnish Presidency will make this a matter of priority in the autumn, thereby enabling us to promote a better understanding of Community law.
Mr President, it is difficult to say anything new when discussing a report such as the one before us today which enjoys such broad consensus. Not only has it been approved unanimously, but it goes forward without a single amendment. I should like to congratulate the rapporteur and express my support for what Mr Anastassopoulos has just said.
However, a moment's reflection is called for. The Commission's annual report concerns the issue of monitoring the application of Community law. So, it primarily relates to monitoring and thus the way in which the Commission exercises the monitoring powers entrusted to it in the Treaty as guardian of the Treaties. These powers - I am referring in particular to Article 169 and Article 171 of the EC Treaty - have been increased and strengthened. And yet as other speakers have already pointed out, we need to increase the transparency of this procedure, particularly as regards the administrative procedure, which takes place within the Commission behind closed doors. The Commission is currently under review and amongst other challenges it is being urged to devise a clearer and more transparent procedure with a timetable we are all aware of.
But what is at issue here is monitoring application. Application means knowledge, knowledge means understanding and understanding means clarity first and foremost. Community law lacks clarity. Mr Anastassopoulos referred to a representative from a country in Eastern Europe, and I remember him saying to me: 'Mrs Palacio, you require us to incorporate the acquis communautaire , but you are constantly changing it'. We have had experience of this recently in the Committee on Legal Affairs. We were dealing with a matter relating to consolidation. From the start of the consolidation initiative to the time when Parliament began its report, two directives which should theoretically have been consolidated were amended twice. This is a typical example of the lack of visibility, the complicated web of rules which has such a negative effect on Community law in general. This is what Declaration No 19 of the Treaty of Amsterdam relates to.
Another declaration to mention in this respect is Declaration No 39 annexed to the Treaty of Amsterdam on the quality of drafting. Legislation is being drawn up in 11 languages, embodying legal institutions drawn from different legal traditions. All this needs to be harmonised, so we must make a special effort to ensure that the end product can be understood by everyone, as Mrs Thors says. Crucially, it needs to be understood by the experts. Initiatives such as the Grotius and Schuman programmes should receive every support, because if Community law is to be correctly applied, the experts, the judges, the lawyers and, more generally, all the courts must to be the first to apply it correctly.
However, I should like to conclude on a positive note. I believe that as Mr Anastassopoulos has pointed out, this review of the application of Community law, the application of the articles on monitoring in the Treaty and, in general, knowledge of Community law have all improved since 1994. We must maintain our efforts in this direction as a great deal still remains to be done.
Mr. President, I have to compliment Mrs Sierra González on her admirable report. Monitoring the application of Community law is an essential part of what we are doing in Europe. The task of the Commission is to be a guardian of the Treaty. We have to make sure that the citizens affected enjoy the benefits that Europe provides, and I am grateful for Parliament's support in this difficult, unending task.
The Fifteenth Annual Report for 1997 shows that we have taken several important steps in ensuring respect for Community law; and Mrs Sierra González, in her speech today, has referred to a number of them.
We have substantially improved our working methods. Good examples are the efforts to speed up the handling of cases and to encourage the transparency of our actions and all that has been done in close cooperation with the Ombudsman.
To enforce effectively Community law, we have used all the instruments that we have. Cooperation and peer pressures are often an effective tool to increase transposition and correct implementation of Community law. That is demonstrated by the successes of the single-market action plan and the bilateral meetings on directives with Member States.
I would also agree with Mrs Sierra González that producing simple and clear legislation is one of the best ways to avoid problems later. Mrs Thors was right to talk about the importance of having user-friendly language. I also agree with Mr Anastassopoulos and others who spoke about the importance of teaching law so that those who are lawyers understand what the Community law is all about.
That having been said, there are occasions when we have to use our powers under Article 169 of the Treaty to launch infringement proceedings; and we, of course, do so. We are currently handling more than 3, 200 such cases.
Our reforms have improved the working of the proceedings, and that is very important for citizens who are at the origin of nearly 50 % of the cases. We are handling cases much faster than a few years ago, and the main reasons for that are that we now decide letters of formal notice, recent opinions and referrals to the Court on a more regular basis. Cases are now decided on a bi-weekly basis.
In the past, the system was more rigid and did not allow one to come to a decision as soon as the case was ready for action. Secondly, decisions are implemented more rapidly. In the past, it could take several months to send a 169 letter. Today, the formal notice will often reach the Member State a week after the decision. And finally, we enforce deadlines for reply or compliance much more strictly although, of course, the rights of defence of the Member State have to be respected.
We use all opportunities to solve infringement problems as quickly as possible. Only 10 % of the cases go to Court, and reference has been made to the penalty system which now exists, and requests from between 7, 000 and 260, 000 euros per day have been put forward by the Commission. It is all for the benefit of our citizens so it is quite right and normal that we should inform them of all the steps of an infringement proceeding which concerns them. Here the European Ombudsman as well as the Parliament have played an important and instructive role. Information on respect of Community law in general must also be more widespread, and I welcome the support of the Parliament to increase transparency in this area still further.
To conclude, respect for Community law is essential to bring Europe closer to its citizens. We are using all the powers we have to prevent, and if necessary, pursue infringements by Member States. That is what our citizens are entitled to expect, and that is what they are getting.
Thank you, Sir Leon.
The debate is closed.
The vote will take place tomorrow at 3 p.m.
Common system of VAT (standard rate)
The next item is the report (A4-0129/99) by Mr Secchi, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Directive amending, with regard to the level of the standard rate, Directive 77/388/EEC on the common system of value added tax (COM(98)0693 - C4-0711/98-98/0331(CNS)).
Mr President, you have given the title of this proposal for a directive, on which the Council has asked Parliament to follow urgent procedure. It involves extending the existing system for the current year and, at the same time, establishing a band - between 15 and 25 % - within which the standard rate must fall.
Colleagues are well aware of the recent developments - significant ones - concerning taxation: there have been various proposals to coordinate the Member States' taxation systems with a view to abolishing harmful fiscal competition and, on the other hand, allowing healthy fiscal competition to take full effect. However, alongside this much-needed coordination - which, as I said, has already occurred to some extent - other measures, by their very nature, require fully-fledged harmonisation to allow the internal market to operate smoothly. In the action plan for the single market presented at the Amsterdam European Council almost two years ago, the Commission pointed to the need to work towards a common system of taxation in the area of VAT, which would eventually replace the current transitional system, while at the same time modernising and simplifying it.
A three-stage approach has been agreed: this will involve measures to correct the distortions in the present VAT system, modernising the current system by extending it to new leading-edge services and, of crucial importance, establishing the definitive VAT system by adopting the 'country of origin' principle. This approach will allow existing procedures to be simplified and will reduce red tape for national administrations and firms, while helping to resolve the serious problem of fraud in the Community. It should also bring benefits for citizens and consumers, because greater transparency and competition between the systems of the various Member States will bring about convergence towards more acceptable levels of taxation.
But since, as a result of delays, we are still awaiting the definitive system, a directive such as the one now before us is required for the current year, 1999. Basically, the proposed directive extends the present system for one year and sets a band - between 15 and 25 % - within which the standard rate must fall. I believe that we are bound to accept this request, even though it is already belated, given that we are now at the end of March.
While coming out in favour of the Commission's proposal, Parliament's Committee on Economic and Monetary Affairs wishes to take this opportunity to emphasise the urgent need to adopt the definitive VAT system. The committee has put forward an amendment on this point, stressing that in one sense this is the final extension, and at the same time calling for the definitive system to enter into force on 1 January next year. A second amendment, which I have tabled on behalf of my group, reformulates this concept as a recital, adding that the present system - the one providing the transition to the definitive system, as it were - has a whole series of drawbacks, including the ones briefly listed in my explanatory statement.
I hope that these amendments will be taken up by Parliament and viewed by the Commission as an incentive to proceed towards the definitive system, which is talked about so much but seems to be some kind of remote and increasingly unattainable dream.
Mr President, ladies and gentlemen, I agree with many of the points the rapporteur, Mr Secchi, makes in his well-informed report. The Commission's proposal which forms the background to his report deals with the harmonisation of value added tax in the Member States and is an attempt to make up for the delay in reform. This is an important issue, which is being hampered by the fact that Union's decision-making machine is not working. The rapporteur is quite rightly firm about extending the period of transition currently in force. The reform of the VAT system must be brought to a conclusion.
The Commission's proposal is largely a technical one, but the subject in itself is mainly political. The relationship in principle between indirect and direct taxation and the idea of goods and services as a source of indirect taxation are linked to the question of social fairness. Switching the focus of taxation to indirect taxes hampers progressive taxation, and it is through progressive taxation that the income gap will narrow. While the Union is involved in the process of harmonising tax policy we should not ignore this important social tool.
However, what we are discussing here is indirect taxation. At least as far as food is concerned, the harmonisation of VAT in the Union would ease the situation in Finland, for example, where the VAT rate on food is, at 17 %, currently about 10 % higher than the EU average. Lowering the VAT rate on food would improve prospects for employment through support to the food industry. Consumers would gradually turn their attention more to processed foods. It is also a question of social fairness. The smaller a person's income, the more indirect taxation takes, in relative terms, from that income. Lightening the tax burden on food would make an immediate difference to how much money people had in their pocket.
Furthermore, the level of VAT in the production of services is one of the key issues of tax policy. From the point of view of employment, high levels of taxation on services and consumption have hindered growth and, consequently, prospects for employment. It is a sort of phenomenon of suffocation. We therefore have to lighten the VAT burden on the labour-intensive service industries. However, a certain degree of harmonisation of the standard VAT rate is inevitable. We can make a virtue of this inevitability, though, by tying the lightening of the tax burden to policy on employment and growth. Easing the VAT burden on food and services would therefore lend support to this policy.
Mr President, this is a very late hour and a quite improper one at which to be discussing such a serious matter. But we are not just here to keep Mr Secchi company while he presents his report on the common system of value added tax. It is not only the hour that is late: this amendment to Directive 77/388 was supposed to come into effect on 1 January this year and to remain in force until the end of the year. The Council has also been tardy in taking all the decisions necessary for the changeover to the definitive VAT system, which is supposed to come into force as from 1 January 2000.
That is why we are here at this late hour, to support the rapporteur in stressing the urgent need for universal adoption of the country of origin principle, to cut down on red tape, to facilitate commercial activity, to combat tax evasion and to reform indirect taxation with a view to total transparency. Although the single market is operational, it has still not been completed, and here and in other areas there are signs of distortion of competition. The introduction of the single currency and the disappearance of exchange rate competition between the various Member States has exacerbated the market disturbances caused by tax competition. Whether you call it tax coordination or tax harmonisation, there is a set of measures that needs to be jointly adopted for all fifteen tax systems in the EU.
We are talking here today quite simply about defining a band of between 15 % and 25 % as the range for the normal minimum and maximum VAT rates to be applied by Member States. However, the scope for applying reduced rates will have to be reviewed in the near future, because of the distortions in competition it causes between certain geographical areas and between certain products and services, whether it be between Belgium and Austria or between Portugal and Spain. VAT, which is an intrinsically neutral tax, has ended up being a factor influencing company locations and trade flows. This harmonisation of rates and this changeover from the transitional system to the definitive system demands courage and sacrifices of all the Member States if we are to achieve closer alignment of national tax systems, even if this is phased in under a timetable. Unless we can end fiscal chauvinism, the single market and economic and monetary union themselves will remain weak and incomplete.
Mr President, the question we are discussing today may seem dry and technical, but appearances are deceptive. This is all about whether the Union can summon up the strength to discuss or regulate properly the conditions of competition in the single market and to eliminate the opportunities for both tax evasion and distortion of competition that exist in the realm of value added tax under the recipient-country principle. That is indeed a crucial requirement. I can fully endorse what the previous speakers have said on that point. This is really the political point of the Secchi report. I do not think we should labour under the illusion that it will be easy to meet this target of 1 January 2000. But it is right for us as a Parliament to put this demand on the bargaining table again. That way, there is a chance that at least the fundamental principle will have been accepted by the target date.
Mr President, there are some perfectly legitimate aims in this report such as the simplification of the VAT system, which is designed to prevent fiscal distortion between Member States and to simplify procedures by adopting the country-of-origin principle. Anything along those lines is certainly welcome.
However, some of the underlying ideas are much more worrying. First of all, the determination to constantly regulate and increasingly limit the Member States' scope for independent action is tantamount to reducing the fiscal sovereignty of the various nations that make up the European Union. In our opinion, this amounts to a body-blow for fiscal democracy, in that decisions taken at the level closest to the public are becoming increasingly subordinated to decisions taken at more remote levels.
Secondly, following the introduction of the euro, we should certainly be concerned about the possibility of short-term asymmetric shocks, since the Member States have fewer and fewer options open to them for regulating their economies. In the event of inflation, for example, if all taxation is harmonised, each country can no longer have its own monetary policy or apply its own fiscal policy. All that is left is wages and incomes policy, and that really represents excessive state control.
The choices that have been made keep VAT rates extremely high, with the standard rate planned at 15 to 25 %. Why not under 15 %? The VAT differential between the European Union, the United States and Japan is still huge, and is probably one of the things that is to blame for Europe's unemployment rate, which is much higher than in the other two countries.
This is why although this report is extremely good in the context of the current approach, we are not happy with it and we reject its recommendations on principle.
Mr President, the European Parliament and the amendments which it has proposed reaffirm its support for the movement towards a new common VAT system. The Commission entirely supports the stated objectives. Nevertheless, the adoption of a final VAT system by the Council between now and December 1999, I am afraid, does not appear to be realistic. Indeed, in its programme the Commission had sketched the broad outline of the VAT system envisaged for the future as well as a timetable based on a gradual approach for the presentation of specific proposals. This programme proposed three main headings: modernisation, the simplification of the current system and the change of the place of taxation. The Commission has already submitted several proposals, currently on the Council table, which cover simplification and the modernisation of the current arrangement specifically with a view to meeting operators' immediate expectations, that is to say, the transposition of the recommendations for the Slim II exercise.
These proposals are essential to progress towards the final VAT regime. Indeed, the passage from non-harmonisation to complete harmonisation, if it is to take place at all, can only be achieved in stages; and the proposal on the standard rate falls within this context. The Council, however, does not show any readiness to follow the Commission's proposals, preferring to maintain the status quo , which does not go in the desired direction of greater alignment of VAT rates. Nevertheless, the Commission's view is that general simplification of the current VAT system cannot be achieved without radically amending the current complex rules especially those relating to the place of taxation.
Consequently, the improvements to the current VAT system constitute an essential phase for the passage to a new system which envisages a single place of taxation, the only way of ensuring the radical simplification of the VAT system demanded by European businesses.
I am afraid that at the moment the proposals currently on the table of the Council, with a view to simplifying the system and to ensure more uniform application of the tax, are at an impasse while the European Parliament of course has supported then unconditionally.
I would like to thank you therefore for the support that you have given to this proposal and more particularly, the objective being pursued by the Commission, that of the definitive VAT system.
Thank you, Sir Leon.
The debate is closed.
The vote will take place tomorrow at 3 p.m.
The sitting was closed at 10.55 p.m.